Exhibit 10.1

 

EXECUTION COPY

 

 

[g20180503203234883622.jpg]

CREDIT AGREEMENT

dated as of

April 6, 2018

among

TPI COMPOSITES, INC.,
as the Borrower

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION and
CAPITAL ONE, NATIONAL ASSOCIATION
as Co-Syndication Agents

 

 

 

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC and
CAPITAL ONE, NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 

 

US-DOCS\99381342.16

--------------------------------------------------------------------------------

Table of Contents

 

 

 

Page

ARTICLE I. Definitions

1

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

33

SECTION 1.03

Terms Generally

33

SECTION 1.04

Accounting Terms; GAAP; Pro Forma Calculations

34

SECTION 1.05

Status of Obligations

35

SECTION 1.06

Interest Rates

35

 

 

 

ARTICLE II. The Credits

35

 

 

 

SECTION 2.01

Commitments

35

SECTION 2.02

Loans and Borrowings

36

SECTION 2.03

Requests for Revolving Borrowings

36

SECTION 2.04

Determination of Dollar Amounts

37

SECTION 2.05

Swingline Loans

37

SECTION 2.06

Letters of Credit

39

SECTION 2.07

Funding of Borrowings

45

SECTION 2.08

Interest Elections

45

SECTION 2.09

Termination and Reduction of Revolving Commitments

47

SECTION 2.10

Repayment of Loans; Evidence of Debt

47

SECTION 2.11

Prepayment of Loans

48

SECTION 2.12

Fees

49

SECTION 2.13

Interest

50

SECTION 2.14

Alternate Rate of Interest

50

SECTION 2.15

Increased Costs

52

SECTION 2.16

Break Funding Payments

53

SECTION 2.17

Taxes

54

SECTION 2.18

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

57

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

59

SECTION 2.20

Incremental Facilities

60

SECTION 2.21

Defaulting Lenders

62

SECTION 2.22

Judgment Currency

64

SECTION 2.23

Extension of Maturity Date

64

 

 

 

i

 

--------------------------------------------------------------------------------

Table of Contents
(continued)

 

 

Page

ARTICLE III. Representations and Warranties

66

 

 

 

SECTION 3.01

Organization; Powers; Subsidiaries

66

SECTION 3.02

Authorization; Enforceability

66

SECTION 3.03

Governmental Approvals; No Conflicts

66

SECTION 3.04

Financial Condition; No Material Adverse Change

67

SECTION 3.05

Properties

67

SECTION 3.06

Litigation, Environmental and Labor Matters

67

SECTION 3.07

Compliance with Laws and Agreements

68

SECTION 3.08

Investment Company Status

68

SECTION 3.09

Taxes

68

SECTION 3.10

ERISA

68

SECTION 3.11

Disclosure

68

SECTION 3.12

Liens

68

SECTION 3.13

No Default

68

SECTION 3.14

No Burdensome Restrictions

69

SECTION 3.15

Insurance

69

SECTION 3.16

Security Interest in Collateral

69

SECTION 3.17

Anti-Corruption Laws and Sanctions

69

SECTION 3.18

EEA Financial Institutions

69

SECTION 3.19

Plan Assets; Prohibited Transactions

69

SECTION 3.20

Margin Regulations

70

SECTION 3.21

Solvency

70

 

 

 

ARTICLE IV. Conditions

70

 

 

 

SECTION 4.01

Effective Date

70

SECTION 4.02

Each Credit Event

70

 

 

 

ARTICLE V. Affirmative Covenants

71

 

 

 

SECTION 5.01

Financial Statements and Other Information

71

SECTION 5.02

Notices of Material Events

73

SECTION 5.03

Existence; Conduct of Business

73

SECTION 5.04

Payment of Obligations

73

SECTION 5.05

Maintenance of Properties; Insurance

73

SECTION 5.06

Books and Records; Inspection Rights

74

SECTION 5.07

Compliance with Laws and Material Contractual Obligations

75

SECTION 5.08

Use of Proceeds

75

SECTION 5.09

Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances

75

 

 

 

ii

--------------------------------------------------------------------------------

Table of Contents
(continued)

 

 

Page

ARTICLE VI. Negative Covenants

77

 

 

 

SECTION 6.01

Indebtedness

77

SECTION 6.02

Liens

80

SECTION 6.03

Fundamental Changes

81

SECTION 6.04

Dispositions

82

SECTION 6.05

Investments, Loans, Advances, Guarantees and Acquisitions

83

SECTION 6.06

Swap Agreements

85

SECTION 6.07

Transactions with Affiliates

85

SECTION 6.08

Restricted Payments

86

SECTION 6.09

Restrictive Agreements

87

SECTION 6.10

Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents

88

SECTION 6.11

Sale and Leaseback Transactions

88

SECTION 6.12

Financial Covenants

88

 

 

 

ARTICLE VII. Events of Default

89

 

 

 

SECTION 7.01

Events of Default

89

SECTION 7.02

Application of Payments

92

 

 

 

ARTICLE VIII. The Administrative Agent

93

 

 

 

SECTION 8.01

Authorization and Action

93

SECTION 8.02

Administrative Agent’s Reliance, Indemnification, Etc

95

SECTION 8.03

Posting of Communications

97

SECTION 8.04

The Administrative Agent Individually

98

SECTION 8.05

Successor Administrative Agent

98

SECTION 8.06

Acknowledgements of Lenders and Issuing Banks

99

SECTION 8.07

Collateral Matters

99

SECTION 8.08

Credit Bidding

100

SECTION 8.09

Certain ERISA Matters

101

 

 

 

ARTICLE IX. Miscellaneous

103

 

 

 

SECTION 9.01

Notices

103

SECTION 9.02

Waivers; Amendments

104

SECTION 9.03

Expenses; Indemnity; Damage Waiver

106

SECTION 9.04

Successors and Assigns

108

SECTION 9.05

Survival

113

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

113

SECTION 9.07

Severability

114

iii

--------------------------------------------------------------------------------

Table of Contents
(continued)

 

 

Page

SECTION 9.08

Right of Setoff

114

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

114

SECTION 9.10

WAIVER OF JURY TRIAL

115

SECTION 9.11

Headings

115

SECTION 9.12

Confidentiality

115

SECTION 9.13

Material Non-Public Information

116

SECTION 9.14

Appointment for Perfection

117

SECTION 9.15

Releases of Subsidiary Guarantors

117

SECTION 9.16

Interest Rate Limitation

117

SECTION 9.17

No Fiduciary Duty, Etc

118

SECTION 9.18

USA PATRIOT Act

118

SECTION 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

119

 

 

 

ARTICLE X. Borrower Guarantee

119

 

SCHEDULES:

Schedule 2.01A – Commitments

Schedule 2.01B – Letter of Credit Commitments

Schedule 2.06 – Existing Letters of Credit

Schedule 3.01 – Existing Subsidiaries

Schedule 3.06(a) – Existing Litigation

Schedule 3.06(b) – Existing Environmental Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.03(a) – Existing Transactions

Schedule 6.05 – Existing Investments

Schedule 6.08 – Transactions with Affiliates

Schedule 6.09 – Existing Restrictions

Schedule 6.11(a) – Existing Sale and Leaseback Transactions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – List of Closing Documents

Exhibit C-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit C-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit C-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit C-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit D-1 – Form of Borrowing Request

Exhibit D-2 – Form of Interest Election Request

Exhibit E – Form of Note

 

 

iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”) dated as of April 6, 2018 among TPI
COMPOSITES, INC., a Delaware corporation (the “Borrower”), the LENDERS from time
to time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
WELLS FARGO BANK, NATIONAL ASSOCIATION and CAPITAL ONE, NATIONAL ASSOCIATION, as
Co-Syndication Agents.

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“A/R Financing Party” means any of (a) TPI Iowa, LLC, (b) TPI Iowa II, LLC, (c)
TPI China, LLC, (d) TPI China II, LLC, (e) TPI Mexico, LLC, (f) TPI Mexico III,
LLC, (g) TPI Mexico V, LLC, (h) TPI Mexico VII, LLC, (i) TPI Turkey, LLC, (j)
TPI Turkey Izbas, LLC, (k) any other Subsidiary that is reasonably acceptable to
the Administrative Agent and (l) each subsidiary of any of the foregoing.

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) in the case of any Eurocurrency Borrowing
denominated in a LIBOR Quoted Currency, (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate and (b) in the case of any
Eurocurrency Borrowing denominated in Mexican Pesos, (i) the TIIE Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Indemnitee” has the meaning assigned to such term in Section 9.03(c).

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof.  As of the Effective Date, the
Aggregate Revolving Commitment is $150,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Mexican Pesos and (v) any other currency (x) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) for which a LIBO Screen Rate is available in the
Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Lenders.

 

--------------------------------------------------------------------------------

 

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Party” has the meaning assigned to such term in Section 8.03(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Revolving Commitment represented by such Lender’s Revolving
Commitment; provided that, in the case of Section 2.21 when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the Aggregate
Revolving Commitment (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment.  If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, after giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary (that is not an Excluded Subsidiary) of its
voting Equity Interests in a Foreign Subsidiary that is a CFC or in any CFC
Holding Company.

2

--------------------------------------------------------------------------------

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Total Net Leverage Ratio applicable on such date:

 

Total Net
Leverage Ratio:

Eurocurrency
Spread

ABR
Spread

Commitment
Fee Rate

Category 1:

< 1.50 to 1.00

 

1.50%

0.50%

0.25%

Category 2:

> 1.50 to 1.00 but
< 2.00 to 1.00

1.75%

0.75%

0.30%

Category 3:

> 2.00 to 1.00 but
< 2.50 to 1.00

2.00%

1.00%

0.35%

Category 4:

≥ 2.50 to 1.00

2.25%

1.25%

0.40%

 

For purposes of the foregoing,

(i)if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing five (5) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii)adjustments, if any, to the Category then in effect shall be effective five
(5) Business Days after the Administrative Agent has received the applicable
Financials (it being understood and agreed that each change in Category shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change); and

(iii)notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date and adjustments
to the Category then in effect shall thereafter be effected in accordance with
the preceding paragraphs.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arranger” means each of JPMorgan Chase Bank, National Association, Wells Fargo
Securities, LLC and Capital One, National Association in its capacity as a joint
bookrunner and joint lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form reasonably approved by the Administrative Agent.

3

--------------------------------------------------------------------------------

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect, minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following banking services provided
to the Borrower or any Subsidiary by any Lender or any of its
Affiliates:  (a) credit cards for commercial customers (including commercial
credit cards and purchasing cards), (b) stored value cards, (c) merchant
processing services and (d) treasury management services (including controlled
disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts, interstate depository network services
and cash pooling services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

4

--------------------------------------------------------------------------------

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” means TPI Composites, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, substantially in the form attached hereto as Exhibit D-1 or any other
form reasonably approved by the Administrative Agent.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.09.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

“Capital Lease” means any lease that is classified as a capital, direct
financing, or direct financing arrangement lease for GAAP presentation.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as Capital Leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital One LC Agreement” means the Continuing Agreement for Standby Letters of
Credit dated January 7, 2017 (as amended, restated, or replaced from time to
time) between Capital One, the Borrower and certain Subsidiaries.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary free and clear of all Lien (other
than Liens created under the Collateral Documents and other Permitted Liens):

(a)securities issued or directly and fully Guaranteed or insured by the United
States or Canadian governments, a member state of the European Union or, in each
case, any agency or instrumentality of thereof (provided that the full faith and
credit of such country or such member state is pledged in support thereof),
having maturities of not more than two years from the date of acquisition;

5

--------------------------------------------------------------------------------

 

(b)certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by (x) any Lender or Affiliate
thereof or (y) by any bank or trust company (i) whose commercial paper is rated
at least “A-2” or the equivalent thereof by S&P or at least “P-2” or the
equivalent thereof by Moody’s or (ii) (in the event that the bank or trust
company does not have commercial paper which is rated) having combined capital
and surplus in excess of $100 million;

(c)repurchase obligations with a term of not more than thirty (30) days for
underlying investment of the types described in clauses (a) and (b) entered into
with any bank meeting the qualifications specified in clause (b);

(d)commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s, and
in any case maturing within one year after the date of acquisition thereof;

(e)Investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b), (c) and (d) of this
definition; and

(f)solely with respect to any Subsidiary that is a Foreign Subsidiary,
investments of comparable tenor and credit quality to those described in the
foregoing clauses (b) through (e) customarily utilized in countries in which
such Foreign Subsidiary operates for short term cash management purposes.]

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holding Company” mean any Subsidiary that owns no material assets (directly
or through one or more disregarded entities) other than capital stock and, if
any, indebtedness of one or more Foreign Subsidiaries that are CFCs.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rule,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case, be deemed to be a “Change
in Law,” regardless of the date enacted, adopted, issued or implemented.

6

--------------------------------------------------------------------------------

 

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than a
Permitted Group, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities over which such person or group
has an Option Right)), directly or indirectly, of 35% or more of the outstanding
Equity Interests of the Borrower entitled to vote for members of the board of
directors of the Borrower on a fully-diluted basis (and taking into account all
such securities over which such person or group has an Option Right); or

(b)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors of the Borrower cease to be composed of
individuals (i) who were members of that board on the first day of such period,
(ii) whose election or nomination to that board was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of that board or (iii) whose election or
nomination to that board was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Term Loans of any Series or Swingline Loans, and (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment or an Incremental
Term Loan Commitment of any Series.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Syndication Agents” means each of Wells Fargo Bank, National Association and
Capital One, National Association in its capacity as co-syndication agent for
the credit facility evidenced by this Agreement.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of the Administrative Agent, on behalf of itself and
the Secured Parties, to secure the Secured Obligations; provided, however, that
the Collateral shall exclude Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement, and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including all other security agreements, pledge agreements,
pledges and powers of attorney and financing statements relating to any of the
foregoing, whether heretofore, now, or hereafter executed by the Borrower or any
Subsidiary Guarantors, related to any of the foregoing and delivered to the
Administrative Agent pursuant to Section 4.01, Section 5.09 or any other
relevant provision of this Agreement or the other Loan Documents.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Incremental Term Loan Commitment of any Series (as the
context requires).

7

--------------------------------------------------------------------------------

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 8.03(c), including
through an Approved Electronic Platform.

“Computation Date” has the meaning assigned to such term in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) stock-based compensation expenses, (vi) any net cash loss
resulting from foreign exchange transactions, minus, to the extent included in
Consolidated Net Income, (1) interest income, (2) income tax credits and refunds
(to the extent not netted from tax expense), (3) any net cash gain resulting
from foreign exchange transactions, and (4) any non-cash gain as a result
of  any reversal of a charge referred to in clause (v) above by reason of a
decrease in the value of any Equity Interest, all calculated for the Borrower
and its Subsidiaries in accordance with GAAP on a consolidated basis.  

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
Wholly-Owned Subsidiary of the Borrower.

“Consolidated Total Assets” means, as of the date of any determination thereof,
the total amount of assets of the Borrower and its Subsidiaries calculated in
accordance with GAAP on a gross and consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such date in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances (unless cash collateralized) and
(c) Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person guaranteed by the Borrower or any of its Subsidiaries.

8

--------------------------------------------------------------------------------

 

“Consolidated Total Net Indebtedness” means at any date the difference (if
positive) between (i) Consolidated Total Indebtedness minus (ii) up to (but in
no event more than) $50,000,000 of Unrestricted Cash, in each case as of such
date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Deferred Acquisition Obligations” has the meaning assigned to such term in
Section 6.01(r).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions) of any property
by any Person (including any Sale and Leaseback Transaction and any issuance of
Equity Interests by a Subsidiary of such Person), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualified Institution” means (a) Persons that are specifically identified by
the Borrower to the Administrative Agent in writing prior to the Effective Date,
(b) any Person that is reasonably determined by the Borrower after the Effective
Date to be a customer or competitor of the Borrower or its Subsidiaries and
which is specifically identified in a written supplement to the list of
“Disqualified Institutions”, which supplement shall become effective three (3)
Business Days after

9

--------------------------------------------------------------------------------

 

delivery thereof to the Administrative Agent and the Lenders in accordance with
Section 9.01 and (c) in the case of the foregoing clauses (a) and (b), any of
such entities’ Affiliates to the extent such Affiliates (x) are clearly
identifiable as Affiliates  of such Persons based solely on the similarity of
such Affiliates’ and such Persons’ names and (y) are not bona fide debt
investment funds.  It is understood and agreed that (i) any supplement to the
list of Persons that are Disqualified Institutions contemplated by the foregoing
clause (b) shall not apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans (but
solely with respect to such Loans), (ii) the Administrative Agent shall have no
responsibility or liability to determine or monitor whether any Lender or
potential Lender is a Disqualified Institution, (iii) the Borrower’s failure to
deliver such list (or supplement thereto) in accordance with Section 9.01 shall
render such list (or supplement) not received and not effective and (iv)
“Disqualified Institution” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time in accordance with
Section 9.01.

“Dollar Amount” of any currency means, at the time of determination thereof, (a)
if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
such Foreign Currency in the London foreign exchange market at or about 11:00
a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services  as the “ask price”, or as displayed on such
other information service which publishes that rate of exchange from time to
time in place of ICE Data Services (or if such service ceases to be available,
the equivalent of such amount in Dollars as determined by the Administrative
Agent using any method of determination it deems appropriate in its sole
discretion) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning assigned to such term in Section 4.01.

10

--------------------------------------------------------------------------------

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, release or threatened release of any Hazardous Material or
(iv) health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

11

--------------------------------------------------------------------------------

 

“euro” and/or “€” means the single currency of the Participating Member States.

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Excluded Assets” means:  (i) any fee-owned real property and all leasehold
interests in real property, (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act of an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law, (iii) assets in respect of which pledges and security interests are
prohibited by applicable U.S. law, rule or regulation or agreements with any
U.S. governmental authority (other than to the extent that such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibitions, such assets shall automatically cease to
constitute Excluded Assets, (iv) equity interests in any entity other than
Wholly-Owned Subsidiaries to the extent pledges thereof are not permitted by the
terms in such entity’s organizational or joint venture documents (unless any
such restriction would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law), (v) assets subject to certificates of
title (other than motor vehicles subject to certificates of title, provided that
perfection of security interests in such motor vehicles shall be limited to the
filing of UCC financing statements), a letter of credit right (other than to the
extent the security interest in such letter of credit right may be perfected by
the filing of UCC financing statements) with a face amount of $1,000,000 or less
and a commercial tort claim with respect to which a Loan Party is the plaintiff
or a beneficiary and that makes a claim for damages, or other claim for
judgment, in an amount of $1,000,000 or less, (vi) any lease, license or other
agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or a Subsidiary Guarantor) (other than (x) proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition, (y) to the extent that any such term
has been waived or (z) to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such term, such assets shall automatically cease to constitute Excluded Assets,
(vii) trust accounts, payroll accounts, custodial accounts, escrow accounts and
other similar deposit or securities accounts and other deposit accounts where
the aggregate amount on deposit in any month does not exceed $1,000,000 in the
aggregate, (viii) foreign assets (other than pledges of Equity Interests in
First Tier Foreign Subsidiaries and CFC Holding Companies not in excess of the
Applicable Pledge Percentage), (ix) Equity Interests in any Excluded Subsidiary
(other than pledges of Equity Interests in First Tier Foreign Subsidiaries and
CFC Holding

12

--------------------------------------------------------------------------------

 

Companies not in excess of the Applicable Pledge Percentage); and (x) those
assets as to which the Administrative Agent and the Borrower reasonably agree
that the burden, cost or other consequences of obtaining such a security
interest or perfection thereof are excessive in relation to the practical
benefit to the Lenders of the security to be afforded thereby.  Notwithstanding
the foregoing, Excluded Assets shall not include any proceeds, products,
substitutions or replacements of Excluded Assets (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Assets).

“Excluded Subsidiary” means: (a) any CFC Holding Company or CFC, (b) any
Subsidiary whose Equity Interests are owned directly or indirectly by a CFC
Holding Company or a CFC, (c) any captive insurance company, (d) any
not-for-profit Subsidiary, (e) any Immaterial Subsidiary, (f) any Subsidiary
that is prohibited or restricted from Guaranteeing the Secured Obligations by
any contractual obligation (so long as such contractual obligation exists on the
Effective Date and was not entered into in contemplation of such Subsidiary
becoming a Subsidiary, and, in any such case, other than any contractual
obligation in favor of the Borrower or any of its Subsidiaries), (g) any
Subsidiary that is prohibited or restricted by any requirement of applicable law
(including any requirement to obtain governmental authority or third party
consent), rule or regulation from providing a Guarantee (but only for so long as
such law, rule, regulation or contractual obligation is in effect) or for which
Guaranteeing the Secured Obligations could reasonably be expected to have
material adverse tax consequences to the Borrower or its Subsidiaries as
reasonably determined in good faith by the Borrower (acting in consultation with
the Administrative Agent) and (h) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent and the Borrower, the
burden, cost or other consequences (including any material adverse tax
consequences) of providing a Guarantee of the Secured Obligations outweighs the
practical benefits afforded to the Lenders thereby.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation.  If a Specified Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Revolving Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Revolving
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or Revolving
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any withholding Taxes imposed under FATCA.

13

--------------------------------------------------------------------------------

 

“Existing Credit Agreement” means that certain Amended and Restated Financing
Agreement, dated as of December 30, 2016, by and among the Borrower and certain
of its Subsidiaries as guarantors, HPS Investment Partners, LLC, as Collateral
Agent, HPS Investment Partners, LLC, as Administrative Agent, Capital One, N.A.,
as Revolving Loan Representative and the lenders party thereto from time to
time.

“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.23(a).

“Existing Priority Debt” has the meaning assigned to such term in
Section 6.01(b).

“Extending Lender” has the meaning assigned to such term in Section 2.23(b)(ii).

“Extension Request” means a written request from the Borrower to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 2.23.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means the letter agreement, dated March 1, 2018, between the
Borrower and JPMorgan Chase Bank, N.A..

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, controller or vice president of
financial reporting, of the applicable Loan Party.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(c).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries (other than
an Excluded Subsidiary) directly owns or Controls more than 50% of such Foreign
Subsidiary’s issued and outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

14

--------------------------------------------------------------------------------

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $25,000,000.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means any Subsidiary which does not constitute either a
Material Domestic Subsidiary or a Material Foreign Subsidiary.

“Impacted Interest Period” means an Impacted LIBO Rate Interest Period or an
Impacted TIIE Rate Interest Period, as applicable.

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate”.

15

--------------------------------------------------------------------------------

 

“Impacted TIIE Rate Interest Period” has the meaning assigned to such term in
the definition of “TIIE Rate”.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Loan Commitments of any Series or Incremental
Revolving Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.20.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Credit Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.20, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Loans” means any term loans made pursuant to Section 2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (x) trade accounts
payable in the ordinary course of business, (y) any earn-out, deferred or
similar obligations until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid after becoming due
and payable and (z) expenses accrued in the ordinary course of business), (f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person (but
only the capitalized amount thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP), (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, in each case, to the extent not cash
collateralized, (j) all

16

--------------------------------------------------------------------------------

 

obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, in each case, to the extent not cash collateralized, (k) all
monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing (but
only including the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease) and (l) all
obligations of such Person under Sale and Leaseback Transactions.  For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, to the extent that such Person is liable therefor
as a result of such Person’s ownership interest, except to the extent the terms
of such Indebtedness provide that such Person is not liable therefor.  The
amount of Indebtedness outstanding for purposes of clause (f) above shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness referred to in such clause and (ii) the fair market value (as
determined by such Person in good faith) of the property encumbered thereby as
determined by such Person in good faith.  Notwithstanding the foregoing,
“Indebtedness” shall not include any Non-Recourse A/R Financing.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be, in the
case of any such written request, substantially in the form attached hereto as
Exhibit D-2 or any other form reasonably approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
each Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid pursuant to Section 2.05
and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Request, or such other
period that is twelve (12) months or less requested by the Borrower and
consented to by all Lenders; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period

17

--------------------------------------------------------------------------------

 

shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the applicable Impacted
Interest Period; and (b) the applicable Screen Rate for the shortest period (for
which that applicable Screen Rate is available for the applicable currency) that
exceeds the applicable Impacted Interest Period, in each case, at such time;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

“Investments” has the meaning assigned to such term in Section 6.05.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, Capital One, National Association and each other Lender
designated by the Borrower as an “Issuing Bank” hereunder and that has agreed to
such designation, each in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.06(i)(A)).  Any Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or
otherwise.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender and the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

18

--------------------------------------------------------------------------------

 

“Letter of Credit Application” has the meaning assigned to such term in
Section 2.06(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if any Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent.  The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Borrower, and notified to the
Administrative Agent.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
LIBOR Quoted Currency for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such LIBOR
Quoted Currency and Interest Period; provided that if the LIBO Screen Rate shall
not be available at such time for such Interest Period (an “Impacted LIBO Rate
Interest Period”) then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate”  means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any LIBOR Quoted Currency and for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for such LIBOR Quoted Currency for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that, if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.  It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Screen
Rate” shall be subject to Section 2.14.

“LIBOR Quoted Currency” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and
(iv) any other Agreed Currency for which a LIBO Screen Rate is available.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20(c).

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20(c).

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to Section 2.10(e), any Letter of Credit Applications, the
Collateral Documents, the Subsidiary Guaranty, the Fee Letter, the Incremental
Facility Agreements, and all letter of credit agreements (including any
agreements between the Borrower and an Issuing Bank regarding such Issuing
Bank’s Letter of Credit Commitment or the respective rights and obligations
between the Borrower and such Issuing Bank in connection with the issuance of
Letters of Credit).  Any reference in this Agreement or

19

--------------------------------------------------------------------------------

 

any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) the local time of the location from
which a Loan, Borrowing or LC Disbursement denominated in a Foreign Currency is
issued or made (it being understood that such local time shall mean London,
England time unless otherwise notified in writing by the Administrative Agent).

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries,
taken as a whole, (b) a material impairment on the ability of the Borrower to
perform any of its material obligations under this Agreement or any other Loan
Document or (c) material adverse effect upon the validity or enforceability of
this Agreement or any other Loan Document or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Domestic Subsidiary” means each Domestic Subsidiary (other than an
Excluded Subsidiary) which, as of the end of or for the most recent Reference
Period then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), as of
the end of or for the most recent Reference Period of the Borrower for which
financial statements have been delivered pursuant to Section 3.04(a)) (i)
contributed, on an individual basis, greater than five percent (5%) of
Consolidated EBITDA for such period or (ii) contributed, on an individual basis,
greater than five percent (5%) of Consolidated Total Assets for such period.

“Material Foreign Subsidiary” means each Foreign Subsidiary (other than an
Excluded Subsidiary) which, as of the end of or for the most recent Reference
Period then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), as of
the end of or for the most recent Reference Period of the Borrower for which
financial statements have been delivered pursuant to Section 3.04(a)) (i)
contributed, on an individual basis, greater than five percent (5%) of
Consolidated EBITDA for such period or (ii) contributed, on an individual basis,
greater than five percent (5%) of Consolidated Total Assets for such period.

“Material Indebtedness” means Indebtedness (other than the Obligations ), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

20

--------------------------------------------------------------------------------

 

“Material Subsidiaries” means, collectively, (a) each Material Domestic
Subsidiary and (b) each Material Foreign Subsidiary.

“Maturity Date” means, with respect to any Lender, the later of (a) April 6,
2023 and (b) if the maturity date is extended for such Lender pursuant to
Section 2.23, such extended maturity date as determined pursuant to such
Section; provided, however, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Mexican Pesos” means the lawful currency of the United Mexican States.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-extending Lender” has the meaning assigned to such term in Section 2.23(a).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-Recourse A/R Financing” means a factoring facility provided to an A/R
Financing Party pursuant to which the accounts receivables of an A/R Financing
Party are sold and such sale is non-recourse to the Borrower and its
Subsidiaries, in each case to non-Affiliates of the Borrower and on customary
market terms.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Subsidiary thereof of any proceeding under any debtor relief laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed or allowable claims in such proceeding.  Without limiting the
foregoing, the Obligations include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, indemnities and
other amounts payable by the Borrower under any Loan Document and (b) the
obligation of the Borrower to reimburse any amount (to the extent reimbursable
hereunder) in respect of any of the foregoing that the Administrative Agent or
any Lender or any Issuing Bank, in each case in its sole discretion, may elect
to pay or advance on behalf of the Borrower, but solely to the extent permitted
under the terms and conditions of the applicable Loan Documents.

21

--------------------------------------------------------------------------------

 

“Option Right” means any right to acquire, whether such right is exercisable
immediately or only after the passage of time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outstanding LC Amount” has the meaning assigned to such term in
Section 2.06(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” has the meaning assigned to such term in Section 9.16.

“Payment in Full” or “Paid in Full” means the date as of which all of the
following shall have occurred:  (a) the Revolving Commitments have terminated,
(b) all Secured Obligations have been paid in full in cash (other than
(i) contingent indemnification obligations, (ii) Swap Obligations and Banking
Services Obligations owing to one or more Lenders or their respective Affiliates
that are not then due and payable, and (iii) Swap Obligations and Banking
Services Obligations owing to one or more Lenders or their respective Affiliates
as to which arrangements reasonably satisfactory to the applicable provider of
such Swap Obligations or Banking Services Obligations shall have been made, if
the

22

--------------------------------------------------------------------------------

 

Administrative Agent has notice of such Swap Obligations or Banking Services
Obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
reasonably satisfactory to the applicable Issuing Bank(s) shall have been made).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division, business unit,
product line, or line of business of a Person, if, (a) at the time of and
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing, (b) such Person or division or line of business is engaged in
the same or a substantially similar line of business as the Borrower and the
Subsidiaries or business reasonably related thereto or any line of business not
prohibited by Section 6.03(b), (c) all actions required to be taken with respect
to such acquired or newly formed Subsidiary (other than an Excluded Subsidiary)
under Section 5.09 shall have been taken within the time periods set forth
therein and to the extent required (or arrangements for the taking of such
actions reasonably satisfactory to the Administrative Agent shall have been
made), (d) in the case of an acquisition, merger or consolidation involving the
Borrower or a Subsidiary Guarantor, the Borrower or such Subsidiary Guarantor is
the surviving entity of such merger and/or consolidation, except as otherwise
permitted by this Agreement, (e) at the time of and immediately after giving
effect thereto, the Borrower and the Subsidiaries are in compliance, on a pro
forma basis, with the covenants contained in Section 6.12 recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms)
had occurred on the first day of each relevant period for testing such
compliance, (f) both immediately prior to and after giving effect (including pro
forma effect) to such acquisition and any incurrence of Indebtedness related
thereto, the Total Net Leverage Ratio is less than or equal to 2.75 to 1.00 and
(g) if the aggregate total cash consideration paid in respect of such
acquisition exceeds $50,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower
certifying as to compliance with clauses (a), (b), (c) and (d) above and setting
forth reasonably detailed calculations demonstrating compliance with clauses (e)
and (f) above, together with any additional information or supporting
documentation that the Borrower utilizes for purposes of completing the pro
forma calculations required to demonstrate compliance with such clauses (e) and
(f), to the extent such additional information or supporting documentation is
requested by the Administrative Agent.

“Permitted Encumbrances” means:

(a)Liens for Taxes, assessments and other governmental charges that have not yet
been paid (to the extent such non-payment does not violate Section 5.04) or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that secure amounts not
overdue for a period of more than 60 days or, if more than 60 days overdue, are
unfiled and no other action has been taken to enforce such Lien, or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

23

--------------------------------------------------------------------------------

 

(c)pledges or deposits made in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other social security
laws or regulations or similar legislation or in connection with appeal or
similar bonds incidental to such legislation and (ii) securing liability for
customary reimbursement and indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrower or any of its Subsidiaries;

(d)pledges or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business (including such deposits to secure letters of credit issued for such
purpose);

(e)Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 7.01(k) or securing appeal or other surety
bonds relating to such judgments;

(f)survey exceptions, easements, servitudes, covenants, licenses, encroachments,
protrusions, zoning, restrictions (including zoning restrictions), rights-of-way
and other similar encumbrances and other title defects affecting real property
that, in the aggregate, do not in any case materially detract from the value of
the properties of, or materially interfere with the ordinary conduct of the
business of, the Borrower and its Subsidiaries taken as a whole;

(g)leases, licenses, subleases or sublicenses granted to third parties in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Borrower or any Subsidiary;

(h)Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(i)Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

(j)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(l)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code as in effect in the relevant
jurisdiction, (ii) Liens of any depositary bank or securities intermediary in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account or securities account of the
Borrower or any Subsidiary thereof, including any Lien granted in the ordinary
course as generally applied in respect to bank accounts outside the United
States;

24

--------------------------------------------------------------------------------

 

(m)(i) contractual or statutory Liens of lessors to the extent relating to the
property and assets relating to any operating lease agreements with such lessors
and (ii) contractual Liens of suppliers (including sellers of goods) or
customers to the extent limited to the property or assets relating to such
contract, and all products and proceeds thereof;

(n)any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business, provided that the same do not interfere in any
material respect with the business of the Borrower and its Subsidiaries taken as
a whole;

(o)Liens on insurance policies of the Borrower and its Subsidiaries and the
proceeds thereof securing the financing of the premiums with respect to such
insurance policies;

(p)Liens arising out of customary conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business;

(q)Liens on cash earnest money deposits made in connection with any letter of
intent or purchase agreement in connection with an Investment or other
acquisition not prohibited hereunder;

(r)Liens arising by operation of law in the ordinary course of business and not
as a result of any default or omission by the Borrower or any of its
Subsidiaries;

(s)purported Liens arising from precautionary UCC financing statements or
similar filings not evidencing a security interest in any of the property of the
Borrower or any of its Subsidiaries; and

(t)licenses of Intellectual Property granted by any Loan Party in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Loan Parties;

provided that the term “Permitted Encumbrances” shall not in any case above
include any Lien securing Indebtedness for borrowed money.

“Permitted Group” means a “group” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities over which such person or group has an Option
Right) constituted of one or more Permitted Holders, provided, however, that no
group constituted of one or more Permitted Holders shall be a Permitted Group if
such group includes a Permitted Holder that shall have acquired, directly or
indirectly and at any date, “beneficial ownership” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities over which such person or group
has an Option Right) of a greater percentage of the Equity Interests of the
Borrower entitled to vote for members of the board of directors of the Borrower
on a fully-diluted basis (and taking into account all such securities over which
such person or group has an Option Right) than the percentage of such Equity
Interests “beneficially owned” by such Permitted Holder as of the Effective
Date; provided, however, that, for the avoidance of doubt (A) “acquired” for
purposes of this definition shall exclude a change in “beneficial ownership,” as
used above, that results from any stock buyback, share repurchase or other
redemption of any kind of Equity Interests of the Borrower by the Borrower and
(B) a Permitted Holder may transfer Equity Interests of the Borrower to one or
more other Permitted Holders, so long as after giving effect to any such
transfer, the aggregate ownership percentage of the Equity

25

--------------------------------------------------------------------------------

 

Interests of the Borrower entitled to vote for members of the board of directors
of the Borrower on a fully-diluted basis (and taking into account all such
securities over which such person or group has an Option Right) “beneficially
owned” by the Permitted Holders, taken as a whole, does not exceed the
percentage of such Equity Interests “beneficially owned” by the Permitted
Holders, taken as a whole, as of the Effective Date; provided, however, that no
single Permitted Holder shall at any time “beneficially own” more than 40% of
the aggregate ownership percentage of the Equity Interests of the Borrower
entitled to vote for members of the board of directors of the Borrower on a
fully-diluted basis (and taking into account all such securities over which such
person or group has an Option Right) after giving effect to any such transfer to
such Permitted Holder.

“Permitted Holders” means each of (a) NGP Technology Partners, L.P., (b)
Landmark Growth Capital Partners, L.P., (c) Element Partners II, L.P., (d)
Angeleno Investors II, L.P. and (e) other funds and entities affiliated with any
of the foregoing.

“Permitted Investments” has the meaning assigned to such term in Section 6.05.

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

“Permitted Unsecured Debt” means unsecured Indebtedness of the Borrower so long
as (1) at the time of and immediately after giving effect to the incurrence of
such Indebtedness on a pro forma basis, (x) no Event of Default shall exist or
result therefrom and (y) the Borrower is in compliance with the covenants set
forth in Section 6.12, (2) such Indebtedness matures after, and does not require
any scheduled amortization or other scheduled payments of principal prior to,
the date that is 91 days after the Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of a
change of control or asset sale provision shall not violate the foregoing
restriction), (3) such Indebtedness is not Guaranteed by any Subsidiary of the
Borrower other than the Subsidiary Guarantors (which Guarantees, if such
Indebtedness is subordinated, shall be expressly subordinated to the Secured
Obligations on terms not less favorable to the Lenders than the subordination
terms of such subordinated Indebtedness), (4) no financial maintenance covenant
shall be applicable to such Indebtedness unless such covenant is less
restrictive than the applicable covenant set forth in Section 6.12 and (5) the
covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole), as determined in good
faith by the board of directors of the Borrower, than the applicable covenants
set forth in Section 6.12 and the Events of Default set forth herein.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge Subsidiary” means (i) each Domestic Subsidiary (that is not a direct
Subsidiary of an Excluded Subsidiary) and (ii) each First Tier Foreign
Subsidiary which is a Material Foreign Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

26

--------------------------------------------------------------------------------

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places)  supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower.  No Lender shall be obligated to be a
Reference Bank without its consent.

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Borrower and its Subsidiaries
ending on such date.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

27

--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned to such term in
Section 8.05(a).

“Replacement Lender” has the meaning assigned to such term in Section 2.23(c).

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Total Revolving Credit Exposure and unused Revolving Commitments representing
more than 50% of the sum of the total Revolving Credit Exposures and unused
Revolving Commitments at such time; provided that for purposes of declaring the
Loans to be due and payable pursuant to Section 7.01, and for all purposes after
the Loans become due and payable pursuant to Section 7.01 or the Revolving
Commitments expire or terminate, then, as to each Lender, clause (a) of the
definition of Swingline Exposure shall only be applicable for purposes of
determining the Revolving Credit Exposure of such Lender to the extent such
Lender shall have funded its participation in the outstanding Swingline Loans to
the extent required under Section 2.05(c).

“Resignation Effective Date” has the meaning assigned to such term in
Section 8.05(a).

“Response Date” has the meaning assigned to such term in Section 2.23(a).

“Responsible Officer” means the chief executive officer, president, any
Financial Officer, general counsel or other executive officer of a Loan Party,
and solely for purposes of the delivery of any certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower. For
the avoidance of doubt, payments in respect of Deferred Acquisition Obligations
incurred in connection with Permitted Acquisitions shall not constitute
Restricted Payments.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
record (as such term is defined in Section 9-102(a)(70) of the New York Uniform
Commercial Code) as provided in Section 9.04(b)(ii)(C) or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.

28

--------------------------------------------------------------------------------

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Screen Rate” means the LIBOR Screen Rate or the TIIE Screen Rate, as
applicable.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

“Secured Parties” means, collectively, (i) each Lender and each Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Banks and the Lenders in respect of all other present and
future obligations and liabilities of the Borrower and each Subsidiary Guarantor
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iii) each Lender and Affiliate of such Lender in
respect of Swap Agreements and Banking Services Agreements entered into with
such Person by the Borrower or any Subsidiary, (iv) each indemnified party under
Section 9.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

“Securities Act” means the United States Securities Act of 1933.

29

--------------------------------------------------------------------------------

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Effective Date, between the
Loan Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
securing the Secured Obligations entered into after the date of this Agreement
by any other Loan Party (as required by this Agreement or any other Loan
Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

“Solvent” means, as to the Borrower and its Subsidiaries, on a consolidated
basis, as of any date of determination, that on such date (a) the fair value of
the property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair saleable
value of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts, including contingent debts,
as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities, including contingent
debts and liabilities, beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute an unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement; provided that the definition of “Specified Ancillary
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“Specified Event of Default” means an Event of Default pursuant to clauses (a),
(b), (h) or (i) of Section 7.01.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Federal Reserve Board, the Financial Conduct Authority, the
Prudential Regulation Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in the applicable currency, expressed in the case of each such requirement
as a decimal.  Such reserve, liquid asset, fees or similar requirements shall
include those imposed pursuant to Regulation D.  Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation
D.  The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve, liquid asset or similar
requirement.

30

--------------------------------------------------------------------------------

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated in right of payment of the
obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty.  The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

31

--------------------------------------------------------------------------------

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swingline Sublimit” means $5,000,000.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TIIE Rate” means, for any Eurocurrency Borrowing denominated in Mexican Pesos
for any Interest Period, the TIIE Screen Rate at approximately 11:00 a.m.,
Mexico City time, on the Quotation Day for such Interest Period; provided that
if the TIIE Screen Rate shall not be available at such time for such Interest
Period (an “Impacted TIIE Rate Interest Period”) then the TIIE Rate shall be the
Interpolated Rate.

“TIIE Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in Mexican Pesos and for any applicable Interest Period,
the Equilibrium Interbank Rate as published by Banco de Mexico in the
Federation’s Official Gazette for Mexican Pesos with a tenor equal to such
Interest Period (or, in the event such rate does not appear in such Official
Gazette, any other rate determined by the Administrative Agent to be a similar
rate published by Banco de Mexico, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that, if the
TIIE Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  It is understood and agreed that all of the
terms and conditions of this definition of “TIIE Screen Rate” shall be subject
to Section 2.14.

“Total Net Leverage Ratio” has the meaning assigned to such term in
Section 6.12(a).

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans, their LC Exposure and their
Swingline Exposure at such time; provided, that clause (a) of the definition of
Swingline Exposure shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

32

--------------------------------------------------------------------------------

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unrestricted Cash” means, at any date, the sum of all unrestricted and
unencumbered (other than Permitted Encumbrances under Sections (h), (k), (l) and
(r) of the definition thereof and Permitted Liens under Section 6.02(a)) cash
and Cash Equivalents of the Borrower and its Subsidiaries, which are held in the
United States as of such date.

“U.S.” or “United States” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wholly-Owned Subsidiary” means any Subsidiary one hundred percent (100%) of the
outstanding Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares of capital stock of Foreign Subsidiaries issued to foreign
nationals as required by applicable law) is at the time owned by the Borrower or
by one or more wholly owned Subsidiaries of the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any

33

--------------------------------------------------------------------------------

 

reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations.

(a)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

(b)Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of “Capital Lease Obligations,” in the event that (i) any lease
that is accounted for by any Person as an operating lease as of the Effective
Date and any similar lease entered into after the Effective Date by any Person
may, in the sole discretion of the Borrower, be accounted for as an operating
lease for purposes of this Agreement (and shall not constitute a Capital Lease
hereunder) and (ii) no lease that would have been categorized as an operating
lease as determined in accordance with GAAP prior to giving effect to the
Financial Accounting Standards Board Accounting Standard Update 2016 02, Leases
(Topic 842), issued in February 2016 (or any other changes in GAAP subsequent to
the Effective Date) be considered a Capital Lease for purposes of this Agreement
(and shall not constitute a Capital Lease hereunder).

(c)All pro forma computations required to be made hereunder giving effect to any
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated after giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the Reference Period ending with the most recent
fiscal quarter for which

34

--------------------------------------------------------------------------------

 

financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, ending with
the last fiscal quarter included in the financial statements referred to in
Section 3.04(a)), and, to the extent applicable, to the historical earnings and
cash flows associated with the assets acquired or disposed of (but without
giving effect to any synergies or cost savings) and any related incurrence or
reduction of Indebtedness, all in accordance with Article 11 of Regulation S-X
under the Securities Act.  If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).

SECTION 1.05 Status of Obligations.  In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.06 Interest Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

ARTICLE II.

The Credits

SECTION 2.01 Commitments.  Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result (after giving effect to
any application of proceeds of such Borrowing to any Swingline Loans outstanding
pursuant to Section 2.10(a)) in (a) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment, (b) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the Total Revolving Credit Exposure exceeding the Aggregate Revolving
Commitment or (c) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the
total outstanding Revolving Loans and LC Exposure, in each case denominated in
Foreign Currencies, exceeding the Foreign Currency Sublimit.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

35

--------------------------------------------------------------------------------

 

SECTION 2.02 Loans and Borrowings.

(a)Each Revolving Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Revolving Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.  Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05.

(b)Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars.  Each
Swingline Loan shall be an ABR Loan.  Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c)At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $50,000 (or, if such Borrowing is denominated in a Foreign Currency,
1,000,000 units of such currency (or such other amount as may be reasonably
agreed by the Borrower and the Administrative Agent)) and not less than $500,000
(or such lesser amount constituting the remaining undrawn Revolving Commitments)
(or, if such Borrowing is denominated in a Foreign Currency 1,000,000 units of
such currency (or such other amount as may be reasonably agreed by the Borrower
and the Administrative Agent)).  At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $50,000 and not less than $100,000 (or such lesser amount
constituting the remaining undrawn Revolving Commitments); provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Revolving Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $50,000 and not less than $100,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) Eurocurrency Borrowings
outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request signed by the
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days before the date of the proposed Borrowing or (b) by telephone
in the case of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery, telecopy
or electronic mail to the Administrative Agent of a written Borrowing Request
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i)the aggregate principal amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

36

--------------------------------------------------------------------------------

 

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv)in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:

(a)each Eurocurrency Borrowing as of the date two (2) Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion/continuation of
any Borrowing as a Eurocurrency Borrowing,

(b)the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c)all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05 Swingline Loans.  (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may agree, but shall have no obligation, to make
Swingline Loans in Dollars to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding the Swingline Sublimit, (ii) the Swingline Lender’s
Revolving Credit Exposure exceeding its Commitment or (iii) the Dollar Amount of
the Total Revolving Credit Exposure exceeding the Aggregate Revolving
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic mail),
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from

37

--------------------------------------------------------------------------------

 

the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to an account of the Borrower with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the relevant Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

(c)The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 12:00 noon, New York City time, on a
Business Day, no later than 5:00 p.m., New York City time, on such Business Day
and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Notwithstanding the foregoing, upon the occurrence of (i) the Maturity
Date, (ii) any Event of Default described in clause (h), (i) or (j) of Article
VII, (iii) the date on which the Loans are accelerated, or (iv) the termination
of the Revolving Commitments, each Lender shall be deemed to absolutely and
unconditionally acquire participations in all of the Swingline Loans outstanding
at such time in an amount equal to its Applicable Percentage of such Swingline
Loans in each case without notice or any further action from the Swingline
Lender, any Lender or the Administrative Agent (such occurrence an “Automatic
Participation Event”). Upon the occurrence of an Automatic Participation Event,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day, no
later than 5:00 p.m., New York City time, on such Business Day and if received
after 12:00 noon, New York City time, on a Business Day, no later than 10:00
a.m., New York City time, on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Loans made
by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

38

--------------------------------------------------------------------------------

 

(d)The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of the Swingline Lender.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a).  From and after the effective date of any such replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

(e)Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as a Swingline Lender at any time upon
forty-five (45) days’ prior written notice to the Administrative Agent, the
Borrower and the Lenders, in which case, such Swingline Lender shall be replaced
in accordance with Section 2.05(d) above.

SECTION 2.06 Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Application, the terms and conditions of this Agreement shall
control.  Notwithstanding anything herein to the contrary, the relevant Issuing
Bank shall have no obligation hereunder to issue, and shall not issue, any
Letter of Credit the proceeds of which would be made available to any Person (i)
to fund any activity or business of or with any Sanctioned Person (except to the
extent permitted for a Person required to comply with Sanctions), or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions, (ii) in any manner that would result in a violation of any Sanctions
by any party to this Agreement or (iii) in any manner that would result in a
violation of one or more policies of such Issuing Bank applicable to letters of
credit generally.  The letters of credit identified on Schedule 2.06 (the
“Existing Letters of Credit”) shall be deemed to be “Letters of Credit” issued
on the Effective Date for all purposes of the Loan Documents and this Agreement
shall be deemed to be the “Credit Agreement” for purposes of the Capital One LC
Agreement.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three (3)
Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  In addition, as a condition to
any such Letter of Credit issuance to the extent requested by an Issuing Bank,
the Borrower shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application, in each

39

--------------------------------------------------------------------------------

 

case, as required by an Issuing Bank and using such Issuing Bank’s standard form
(each such agreement or application, a “Letter of Credit Application”) in
connection with any request for a Letter of Credit from such Issuing Bank.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the LC Exposure shall not exceed $25,000,000, (ii)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of the Total Revolving
Credit Exposure shall not exceed the Aggregate Revolving Commitment, (iii)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of each Lender’s
Revolving Credit Exposure shall not exceed such Lender’s Commitment, (iv)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding
Revolving Loans and LC Exposure, in each case denominated in Foreign Currencies,
shall not exceed the Foreign Currency Sublimit, (v) the sum of (x) the aggregate
undrawn amount of all outstanding Letters of Credit issued by any Issuing Bank
at such time plus (y) the aggregate amount of all LC Disbursements made by such
Issuing Bank that have not yet been reimbursed by or on behalf of the Borrower
at such time (such sum for any Issuing Bank at any time of determination, its
“Outstanding LC Amount”) shall not exceed such Issuing Bank’s Letter of Credit
Commitment (provided that, notwithstanding this clause (v) but at all times
subject to the immediately preceding clauses (i), (ii), (iii) and (iv) and the
immediately succeeding clause (vi), an Issuing Bank may, in its sole discretion,
agree to issue, amend, renew or extend a Letter of Credit if such issuance,
amendment, renewal or extension would cause such Issuing Bank’s Outstanding LC
Amount to exceed its Letter of Credit Commitment) and (vi) subject to the
preceding clause (v), the aggregate face amount of all Letters of Credit issued
by any Issuing Bank shall not exceed such Issuing Bank’s Letter of Credit
Commitment.  The Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect to such reduction, the
conditions set forth in the immediately preceding clauses (i) through (vi) shall
not be satisfied.

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that (x) any Letter of Credit with a one-year tenor may contain
customary automatic renewal provisions agreed upon by the Borrower and the
relevant Issuing Bank that provide for the automatic renewal thereof for
additional one-year periods (which, subject to clause (y) below, shall in no
event extend beyond the date referenced in clause (ii) above), subject to a
right on the part of such Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary in advance of any such renewal and
(y) if such Letter of Credit has been cash collateralized on terms reasonably
acceptable to the applicable Issuing Bank and the Administrative Agent, the date
referenced in clause (ii) above may extend to no later than one year after the
Maturity Date.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from each Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this
Section 2.06, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire

40

--------------------------------------------------------------------------------

 

participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 4:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 2:00 p.m., Local Time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with (i) to the extent such
LC Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent that such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in
an amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.  If the Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Foreign Currency would
subject the Administrative Agent, such Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Borrower shall,
at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, such Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in Dollars, in an amount
equal to the Dollar Amount, calculated on the date such LC Disbursement is made,
of such LC Disbursement.

(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of

41

--------------------------------------------------------------------------------

 

Credit, any Letter of Credit Application or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by an Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.06, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction in a final non-appealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h)Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date of
notice of such LC Disbursement is received pursuant to Section 2.06(e), the
unpaid amount thereof shall bear interest, for each day from and including the
date notice of such LC Disbursement is received pursuant to Section 2.06(e) to
but excluding the date that the reimbursement is due and payable, at the rate
per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans) and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.06, then Section 2.13(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

42

--------------------------------------------------------------------------------

 

(i)Replacement of Issuing Bank; Designation of Additional Issuing Banks.  (A)
Any Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank (unless such
Issuing Bank is a Defaulting Lender at such time) and the successor Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such replacement
of an Issuing Bank.  At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b) (unless such replaced Issuing Bank is a
Defaulting Lender).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and the previous Issuing Bank, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)Subject to the appointment and acceptance of a successor Issuing Bank, an
Issuing Bank may resign as an Issuing Bank at any time upon forty-five (45)
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

(k)The Borrower may, at any time and from time to time, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld),
designate as additional Issuing Banks one or more Revolving Lenders that agree
to serve in such capacity as provided below.  The acceptance by a Revolving
Lender of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower, the Administrative Agent and
such designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

(l)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives written notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
105% of the Dollar Amount of the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Borrower is not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 7.01 (h) or (i).  For the purposes of this
paragraph, the Dollar Amount of the Foreign Currency LC Exposure shall be
calculated on the date notice demanding cash collateralization is delivered to
the Borrower.  The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b).  Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral

43

--------------------------------------------------------------------------------

 

Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the relevant Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.  Any cash collateral (or the appropriate portion thereof)
provided pursuant to Section 2.11(b) to reduce LC Exposure or to secure other
obligations as provided by this paragraph shall be released promptly following
(i) the elimination of the applicable LC Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Revolving Lender (or, as appropriate, its assignee following
compliance with Section 9.04(b))) or (ii) the good faith determination by the
Administrative Agent and the applicable Issuing Bank that there exists excess
cash collateral; provided that (x) any such release shall be without prejudice
to, and any disbursement or other transfer of cash collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
cash collateral and the applicable Issuing Bank may agree that cash collateral
shall not be released but instead held to support future anticipated LC Exposure
or other obligations.

(m)Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the relevant Issuing
Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Borrower (i) shall
reimburse, indemnify and compensate the relevant Issuing Bank hereunder for such
Letter of Credit (including to reimburse any and all drawings thereunder) as if
such Letter of Credit had been issued solely for the account of the Borrower and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

(n)Issuing Bank Agreements.  Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), it being understood that
such Issuing Bank shall not permit any issuance, renewal, extension or amendment
resulting in an increase in the amount of any Letter of Credit to occur without
first obtaining written confirmation from the Administrative Agent that it is
then permitted under this Agreement, (ii) on each Business Day on which such
Issuing Bank pays any amount in respect of one or more drawings under Letters of
Credit, the date of such payment(s) and the amount of such payment(s), (iii) on
any Business Day on which the Borrower fails to reimburse any amount required to
be reimbursed by such Issuing Bank on such day, the date of such failure and the
amount of such payment in respect of Letters of Credit and (iv) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.

44

--------------------------------------------------------------------------------

 

SECTION 2.07 Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 11:00 a.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05.  Except
in respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to (x) in the case of any Loans denominated
in Dollars, (A) an account designated by the Borrower in the applicable
Borrowing Request or, (B) absent such designation, an account of the Borrower
maintained with the Administrative Agent in New York City or Chicago and
designated by the Borrower in the applicable Borrowing Request, and (y) in the
case of any Loans denominated in any Foreign Currency, an account of the
Borrower in the relevant jurisdiction and designated by the Borrower in the
applicable Borrowing Request;  provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08 Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.08.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b)To make an election pursuant to this Section 2.08, the Borrower shall notify
the Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  

45

--------------------------------------------------------------------------------

 

Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or electronic mail to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.  Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in Dollars shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Revolving Borrowing with an Interest Period of one month.

46

--------------------------------------------------------------------------------

 

SECTION 2.09 Termination and Reduction of Revolving Commitments.

(a)Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.

(b)The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $100,000 and
not less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the Total
Revolving Credit Exposure would exceed the Aggregate Revolving Commitment.

(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Revolving Commitments shall be permanent.  Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt.

(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date in the currency of such Loan and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the fifth (5th) Business Day after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans then outstanding and the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swingline Loans outstanding.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

47

--------------------------------------------------------------------------------

 

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit E.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

SECTION 2.11 Prepayment of Loans.

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
the provisions of this Section 2.11(a).  The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 12:00 noon,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 12:00 noon, New York City time, one (1) Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment.  Each such
telephonic or written notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09 or is otherwise conditioned upon the consummation of a
transaction, then such notice of prepayment may be revoked (or extended) if such
notice of termination is revoked or extended in accordance with Section 2.09 or
such transaction does not occur.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments to the extent required by Section 2.16.

(b)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the Aggregate Revolving Commitment or (B) the
aggregate principal Dollar Amount of the Total Revolving Credit Exposure
denominated in Foreign Currencies (the “Foreign Currency Exposure”) (so
calculated), as of the most recent Computation Date with respect to each such
Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely as a result
of fluctuations in currency exchange rates, (A) the aggregate principal Dollar
Amount of the Total Revolving Credit Exposure (so calculated) exceeds 105% of
the Aggregate Revolving Commitment or (B) the Foreign Currency Exposure, as of
the most recent Computation Date with respect to each such Credit Event, exceeds
105% of the Foreign Currency Sublimit, the Borrower shall in each case
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause (x) the aggregate Dollar Amount
of the Total Revolving Credit Exposure (so calculated) to be less than or equal
to the Aggregate Revolving Commitment and (y) the Foreign Currency Exposure to
be less than or equal to the Foreign Currency Sublimit, as applicable.

48

--------------------------------------------------------------------------------

 

SECTION 2.12 Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Lender’s Revolving Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the
fifteenth (15th) Business Day following the last day of March, June, September
and December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any commitment fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to the relevant Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily Dollar Amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees and commissions (which such
standard fees and commissions shall, upon the request of the Borrower, be
furnished in writing (including via email) by such Issuing Bank to the Borrower)
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the fifteenth Business Day following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to any Issuing
Bank pursuant to this paragraph shall be payable within ten (10) Business Days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  Participation
fees and fronting fees in respect of Letters of Credit denominated in Dollars
shall be paid in Dollars, and participation fees and fronting fees in respect of
Letters of Credit denominated in a Foreign Currency shall be paid in such
Foreign Currency.

(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower, on the one hand, and the Administrative Agent, on the
other hand, from time to time.

(d)All fees payable hereunder shall be paid on the dates due, in Dollars (except
as otherwise expressly provided in this Section 2.12) and immediately available
funds, to the Administrative Agent (or to the relevant Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

49

--------------------------------------------------------------------------------

 

SECTION 2.13 Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.0%, plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2.0%, plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.13.

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest.

(a)If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate (or the TIIE Rate, as applicable)
for such Interest Period for such Eurocurrency Borrowing; provided that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement;  provided, further, however,  that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate (or the TIIE Rate, as applicable) for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO
Rate shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Borrower and consented to in
writing by the Required Lenders (any such rate, an “Alternative Rate”);
provided, however, that until such time as the applicable Alternative Rate shall
be determined for the applicable Foreign Currency and so consented to by the
Required Lenders, Borrowings shall not be available in such Foreign
Currency.  It is

50

--------------------------------------------------------------------------------

 

hereby understood and agreed that, notwithstanding anything to the foregoing set
forth in this Section 2.14(a), if at any time the conditions set forth in
Section 2.14(c)(i) or (ii) are in effect, the provisions of this Section 2.14(a)
shall no longer be applicable for any purpose of determining any alternative
rate of interest under this Agreement and Section 2.14(c) shall instead be
applicable for all purposes of determining any alternative rate of interest
under this Agreement.

(b)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i)the Administrative Agent reasonably determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the TIIE
Rate, as applicable (including because the applicable Screen Rate is not
available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the TIIE Rate, as applicable, for a Loan in
the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for the applicable currency and such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, , (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then the LIBO Rate (or the TIIE Rate, as applicable) for such
Eurocurrency Borrowing shall be the applicable Alternative Rate; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

(c)Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but the supervisor for the administrator
of the applicable Screen Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the applicable Screen Rate shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate (or the TIIE Rate, as applicable) that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.  Until an

51

--------------------------------------------------------------------------------

 

alternate rate of interest shall be determined in accordance with this
Section 2.14(c) (but, in the case of the circumstances described in clause (ii)
of the first sentence of this Section 2.14(c), only to the extent the applicable
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (z) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
such request shall be ineffective.

SECTION 2.15 Increased Costs.  (a) If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will, following receipt of a certificate from such Lender of
Issuing Bank in accordance with clause (c) of this Section 2.15, pay to such
Lender, such Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs actually
incurred or reduction actually suffered, as reasonably determined by the
Administrative Agent, such Lender or such Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
generally consistent with similarly situated customers of the Administrative
Agent, such Lender or such Issuing Bank, as applicable, under agreements having
provisions similar to this Section 2.15, after consideration of such factors as
the Administrative Agent, such Lender or such Issuing Bank, as applicable, then
reasonably determines to be relevant).

(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such

52

--------------------------------------------------------------------------------

 

Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will, following receipt of a certificate
from such Lender or such Issuing Bank in accordance with clause (c) of this
Section 2.15, pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
actually suffered, as reasonably determined by such Lender or such Issuing Bank
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and generally consistent with similarly situated customers of
such Lender or such Issuing Bank, as applicable, under agreements having
provisions similar to this Section 2.15, after consideration of such factors as
such Lender or such Issuing Bank, as applicable, then reasonably determines to
be relevant).

(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10)Business Days after receipt by the Borrower thereof.

(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor by delivery of a certificate in
accordance with clause (c) of this Section 2.15; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(e), then, in any such
event, after receipt by the Borrower of a written request (which request shall
set forth the basis for requesting such amount and, absent manifest error, the
amount requested shall be conclusive) by such Lender, the Borrower shall
compensate each Lender for the reasonable loss, cost and expense attributable to
such event, but excluding any losses of anticipated profits.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market, but excluding any losses of anticipated profits.  A
certificate of any Lender setting forth the amount or amounts that

53

--------------------------------------------------------------------------------

 

such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt by the Borrower thereof.

SECTION 2.17 Taxes.  (a) Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)Payment of Other Taxes by the Borrower.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

54

--------------------------------------------------------------------------------

 

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

55

--------------------------------------------------------------------------------

 

(3)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4)  to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

56

--------------------------------------------------------------------------------

 

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i)Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18 Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 3:00 p.m., New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 3:00
p.m., Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off, recoupment or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, Chicago,
Illinois 60603 or, in the case of a Credit Event denominated in a Foreign
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments denominated in the same currency
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such
extension.  Notwithstanding the foregoing provisions of this Section 2.18, if,
after the making of any Credit Event in any Foreign Currency, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that the type of currency

57

--------------------------------------------------------------------------------

 

in which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by the Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the Borrower
takes all risks of the imposition of any such currency control or exchange
regulations.

(b)At any time that payments are not required to be applied in the manner
required by Section 7.02, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c)[Reserved.]

(d)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each of the Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

58

--------------------------------------------------------------------------------

 

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b)If (i) any Lender requests compensation under Section 2.15, (ii) the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
becomes a Non-Consenting Lender, then, in each case, the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) to the extent required by
Section 9.04, the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Banks and the Swingline Lender), which consent shall not unreasonably be
withheld, conditioned or delayed, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments , and (iv) in the case of
any assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.  Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and the Lender required to make such assignment and delegation
need not be a party thereto in order for such assignment and delegation to be
effective and shall be deemed to have consented to an be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment and delegation as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

59

--------------------------------------------------------------------------------

 

SECTION 2.20 Incremental Facilities.

(a)The Borrower may on one or more occasions, by written notice to the
Administrative Agent, request (i) during the Availability Period, the
establishment of Incremental Revolving Commitments, (ii) an increase in the
Revolving Commitments and/or (iii) the establishment of Incremental Term Loan
Commitments.  Each such notice shall specify (A) the date on which the Borrower
proposes that the Incremental Revolving Commitments or the Incremental Term Loan
Commitments, as applicable, shall be effective, which shall be a date not less
than ten (10) Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent, and (B) the amount of the Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable, being
requested.  The Borrower may arrange for any such Revolving Commitment increase,
Incremental Revolving Commitments or Incremental Term Loan Commitments to be
provided by one or more Lenders or by one or more new banks, financial
institutions or other entities to increase their existing Revolving Commitments,
or to participate in such Incremental Term Loans, or extend Revolving
Commitments, as the case may be (it being agreed that (x) any Lender approached
to provide any Incremental Revolving Commitment or Incremental Term Loan
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment or Incremental Term Loan Commitment, (y) any
Person that the Borrower proposes to become an Incremental Lender, if such
Person is not then a Lender or an Affiliate of a Lender, must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, the Issuing Banks and the Swingline Lender and (z)
none of the Persons described in the foregoing clauses (x) and (y) may be an
Ineligible Institution).  Notwithstanding anything herein to the contrary, the
aggregate principal amount of all Incremental Revolving Commitments and
Incremental Term Loan Commitments established pursuant to this Section 2.20
shall not exceed $75,000,000.

(b)The terms and conditions of any Incremental Revolving Commitment and
Revolving Loans and other extensions of credit to be made thereunder shall be
substantially identical to those of the Revolving Commitments and Revolving
Loans and other extensions of credit made thereunder, and shall be treated as a
single Class with such Revolving Commitments and Revolving Loans.  The
Incremental Term Loans (i) shall not mature earlier than the Maturity Date (but
may have amortization and/or customary prepayments prior to such date), (ii)
shall be treated substantially the same as (and in any event no more favorably
than) the Revolving Loans and (iii) shall have the same Guarantees as and shall
rank pari passu with respect to the Liens on the Collateral and in right of
payment with the Revolving Loans (except in the case of clause (ii) and (iii) to
the extent that the related Incremental Facility Agreement provides for such
Incremental Term Loans to be treated less favorably, in which case such
Incremental Term Loans shall be subject to a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent);
provided that (x) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (y) the Incremental
Term Loans may be priced differently (whether in the form of interest rate
margin, upfront fees, original issue discount, call protection or otherwise)
than the Revolving Loans. Subject to the preceding sentence, the other terms of
the Incremental Term Loans (including interest, fees and amortization) shall be
as otherwise agreed among the Borrower, the Administrative Agent and the
Incremental Lenders providing such Incremental Term Loan Commitments. Any
Incremental Term Loan Commitments established pursuant to an Incremental
Facility Agreement that have substantially identical terms and conditions, and
any Incremental Term Loans made thereunder, shall be designated as a separate
series (each a “Series”) of Incremental Term Loan Commitments and Incremental
Term Loans for all purposes of this Agreement.  

60

--------------------------------------------------------------------------------

 

(c)The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that (other than with respect to the incurrence of Incremental
Term Loans the proceeds of which shall be used to consummate an acquisition
permitted by this Agreement for which the Borrower has determined, in good
faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition”) as to which conditions (i)
through (iii) below shall not apply) no Incremental Commitments shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, immediately after giving effect
(including pro forma effect) to such Incremental Commitments and the making of
Loans and issuance of Letters of Credit thereunder to be made on such date, (ii)
on the date of effectiveness thereof, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (or, if qualified by materiality or “Material Adverse Effect”,
in all respects) on and as of such date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects (or, if qualified by Material Adverse Effect or other materiality
qualification, in all respects) as of such earlier date (iii) after giving
effect to such Incremental Commitments and the making of Loans and other
extensions of credit thereunder to be made on the date of effectiveness thereof
(and assuming, in the case of any Incremental Revolving Commitments to be made
on the date of effectiveness thereof, that such Incremental Revolving
Commitments are fully drawn but excluding the proceeds of any such Incremental
Commitments for purposes of netting cash and Cash Equivalents in the calculation
of the Senior Secured Net Leverage Ratio), the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 6.12, (iv) the
Borrower shall make any payments required to be made pursuant to Section 2.16 in
connection with such Incremental Commitments and the related transactions under
this Section 2.20, and (v) the other conditions, if any, set forth in the
applicable Incremental Facility Agreement are satisfied; provided further that
no Incremental Term Loans in respect of a Limited Conditionality Acquisition
shall become effective unless (1) as of the date of execution of the definitive
acquisition documentation in respect of such Limited Conditionality Acquisition
(the “Limited Conditionality Acquisition Agreement”) by the parties thereto, no
Default or Event of Default shall have occurred and be continuing or would
result from entry into the Limited Conditionality Acquisition Agreement, (2) as
of the date of the borrowing of such Incremental Term Loans, no Specified Event
of Default is in existence shall have occurred and be continuing immediately
before or after giving effect (including on a pro forma basis) to such borrowing
and to any concurrent transactions and any substantially concurrent use of
proceeds thereof, (3) the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) as of the date of execution of the
applicable Limited Conditionality Acquisition Agreement by the parties thereto,
except in the case of any such representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects (or, if qualified by Material
Adverse Effect or other materiality qualification, in all respects) as of such
earlier date, (4) as of the date of the borrowing of such Incremental Term
Loans, customary “SunGard” or “certain funds” representations and warranties
(with such representations and warranties to be reasonably determined by the
Lenders providing such Incremental Term Loans) shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) immediately after
giving effect to, the incurrence of such Incremental Term Loans, except in the
case of any such representation and warranty that expressly relates to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects (or, if qualified by Material Adverse Effect or
other materiality qualification, in all respects) as of such earlier date, and
(5) as of the date of execution of the related Limited Conditionality
Acquisition Agreement by the parties thereto, the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 6.12.  Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.20 and no consent of any Lender
(other than the Lenders participating in the increase or any Incremental Term
Loan) shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.20.  Nothing contained in this Section 2.20 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to provide Incremental Revolving Commitments or Incremental Term Loan
Commitments, at any time.

(d)Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the total Revolving Commitments shall be increased by
the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment.”  For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Credit
Exposure of the Incremental Revolving Lender holding such Revolving Commitment,
and the Applicable Percentage of all the Lenders, shall automatically be
adjusted to give effect thereto.

(e)On the date of effectiveness of any Incremental Revolving Commitments, each
Lender with a Revolving Commitment (immediately prior to giving effect to such
Incremental Revolving Commitments) shall assign to each Incremental Revolving
Lender holding such Incremental Revolving Commitment, and each such Incremental
Revolving Lender shall purchase from each such Lender, at the principal amount
thereof (together with accrued interest), such interests in the Loans and
participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Loans and participations in Letters of Credit will be held by
all the Lenders with Revolving Commitments ratably in accordance with their
Applicable Percentages after giving effect to the effectiveness of such
Incremental Revolving Commitment.

(f)Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term Loan
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Loan Commitment on the date specified in such Incremental
Facility Agreement.

(g)The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
paragraph (a) above and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Lenders after giving effect thereto and of the assignments
required to be made pursuant to paragraph (e) above.

61

--------------------------------------------------------------------------------

 

SECTION 2.21 Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(c)the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) and such Defaulting
Lender shall not be entitled to vote thereon; provided, that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
directly affected thereby shall, except as otherwise provided in Section 9.02,
require the consent of such Defaulting Lender in accordance with the terms
hereof;

62

--------------------------------------------------------------------------------

 

(d)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Revolving Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Bank only
the Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(e)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(d), and Swingline Exposure related to any newly
made Swingline Loan or LC Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(d)(i) (and such Defaulting Lender shall not
participate therein).

(f)If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or such Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

63

--------------------------------------------------------------------------------

 

(g)In the event that the Administrative Agent, the Borrower, the Swingline
Lender and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

(h)The provisions of this Section 2.21 shall not impair any right, remedy or
recourse that the Borrower may have against any Lender for breach of its
obligations hereunder.

SECTION 2.22 Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

SECTION 2.23 Extension of Maturity Date.

(a)The Borrower may, by delivering an Extension Request to the Administrative
Agent (who shall promptly deliver a copy to each of the Lenders), not less than
60 days in advance of the Maturity Date in effect at such time (the “Existing
Maturity Date”), request that the Lenders extend the Existing Maturity Date to
the first anniversary of such Existing Maturity Date.  Each Lender, acting in
its sole discretion, shall, by written notice to the Administrative Agent given
not later than the date that is the 20th day after the date of the Extension
Request, or if such date is not a Business Day, the immediately following
Business Day (the “Response Date”), advise the Administrative Agent in writing
whether or not such Lender agrees to the requested extension.  Each Lender that
advises the Administrative Agent that it will not extend the Existing Maturity
Date is referred to herein as a “Non-extending Lender”; provided, that any
Lender that does not advise the Administrative Agent of its consent to such
requested extension by the Response Date and any Lender that is a Defaulting
Lender on the Response Date shall be deemed to be a Non-extending Lender.  The
Administrative Agent shall notify the Borrower, in writing, of the Lenders’
elections promptly following the Response Date.  The election of any Lender to
agree to such an extension shall not obligate any other Lender to so agree.  The
Maturity Date may be extended no more than two times pursuant to this
Section 2.23.

64

--------------------------------------------------------------------------------

 

(b)If, by the Response Date, the Administrative Agent shall have agreed to
extend the Existing Maturity Date (each such consenting Lender, an “Extending
Lender”), then effective as of the Existing Maturity Date, the Maturity Date for
such Extending Lenders shall be extended to the first anniversary of the
Existing Maturity Date (subject to satisfaction of the conditions set forth in
Section 2.23(d)).  In the event of such extension, the Commitment of each
Non-extending Lender shall terminate on the Existing Maturity Date in effect for
such Non-extending Lender prior to such extension and the outstanding principal
balance of all Loans and other amounts payable hereunder to such Non-extending
Lender shall become due and payable on such Existing Maturity Date and, subject
to Section 2.23(c) below, the total Commitments hereunder shall be reduced by
the Commitments of the Non-extending Lenders so terminated on such Existing
Maturity Date.

(c)In the event of any extension of the Existing Maturity Date pursuant to
Section 2.23(b)(ii), the Borrower shall have the right on or before the Existing
Maturity Date, at its own expense, to require any Non-extending Lender to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights (other than
its rights to payments pursuant to Section 2.15, Section 2.16, Section 2.17 or
Section 9.03 arising prior to the effectiveness of such assignment) and
obligations under this Agreement to one or more banks or other financial
institutions identified to the Non-extending Lender by the Borrower, which may
include any existing Lender (each a “Replacement Lender”), provided that (i)
such Replacement Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent and each Issuing Bank (such approvals
to not be unreasonably withheld) to the extent the consent of the Administrative
Agent or the Issuing Banks would be required to effect an assignment under
Section 9.04(b), (ii) such assignment shall become effective as of a date
specified by the Borrower (which shall not be later than the Existing Maturity
Date in effect for such Non-extending Lender prior to the effective date of the
requested extension) and (iii) the Replacement Lender shall pay to such
Non-extending Lender in immediately available funds on the effective date of
such assignment the principal of and interest accrued to the date of payment on
the outstanding principal amount Loans made by it hereunder and all other
amounts accrued and unpaid for its account or otherwise owed to it hereunder on
such date.

(d)As a condition precedent to each such extension of the Existing Maturity Date
pursuant to Section 2.23(b)(ii), the Borrower shall (i) deliver to the
Administrative Agent a certificate of the Borrower dated as of the Existing
Maturity Date signed by a Responsible Officer of the Borrower certifying that,
as of such date, both before and immediately after giving effect to such
extension, (A) the representations and warranties of the Borrower set forth in
this Agreement shall be true and correct and (B) no Default shall have occurred
and be continuing and (ii) first make such prepayments of the outstanding Loans
and second provide such cash collateral (or make such other arrangements
satisfactory to the applicable Issuing Bank) with respect to the outstanding
Letters of Credit as shall be required such that, after giving effect to the
termination of the Commitments of the Non-extending Lenders pursuant to
Section 2.23(b) and any assignment pursuant to Section 2.23(c), the aggregate
Revolving Credit Exposure less the face amount of any Letter of Credit supported
by any such cash collateral (or other satisfactory arrangements) so provided
does not exceed the aggregate amount of Commitments being extended.

(e)For the avoidance of doubt, no consent of any Lender (other than the existing
Lenders participating in the extension of the Existing Maturity Date) shall be
required for any extension of the Maturity Date pursuant to this Section 2.23
and the operation of this Section 2.23 in accordance with its terms is not an
amendment subject to Section 9.02.

65

--------------------------------------------------------------------------------

 

ARTICLE III.

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers; Subsidiaries.  (a) Each of the Borrower and
its Subsidiaries (i) is duly organized or formed, validly existing and in good
standing (to the extent such concept, or an analogous concept, exists) under the
laws of the jurisdiction of its organization, (ii) except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, has all requisite power and authority to carry on its business as now
conducted and (iii) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing (to the extent such
concept, or an analogous concept, exists) in, every jurisdiction where such
qualification is required.

(b)As of the Effective Date, Schedule 3.01 hereto identifies each Subsidiary,
noting whether such Subsidiary is a Material Domestic Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its Equity
Interests owned by the Borrower and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
applicable law), a description of each class issued and outstanding.  As of the
Effective Date, all of the outstanding shares of Equity Interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
(unless such Equity Interests are assessable in accordance with such Person’s
organizational documents) and all such Equity Interests indicated on
Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens, other than Permitted Liens.  As of the Effective Date, except as set
forth on Schedule 3.01, there are no outstanding commitments or other
obligations of the Borrower or any Subsidiary to issue, and no options, warrants
or other rights of any Person to acquire, any shares of any class of Equity
Interests of the Borrower or any Subsidiary.

SECTION 3.02 Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  This Agreement has been, and each other Loan Document to which each
Loan Party is a party, when delivered hereunder, will have been, been duly
executed and delivered by each Loan Party party thereto and constitute a legal,
valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is a party thereto in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate in
any material respect any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
material order of any Governmental Authority, (c) will not violate or result in
a default under any material indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, except, in the case of this clause (c), for any such violations,
defaults, or rights that could not reasonably be expected to have a Material
Adverse Effect and (d) will not result in the creation or imposition of, or the
requirement to create, any Lien on any asset of the Borrower or any of its
Subsidiaries, other than Liens created or permitted under the Loan Documents.

66

--------------------------------------------------------------------------------

 

SECTION 3.04 Financial Condition; No Material Adverse Change.  (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2017 reported on by KPMG LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.

(b)Since December 31, 2017, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.05 Properties.  (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material and necessary to its business, except for (x) minor defects in title
that do not interfere with its ability to conduct its business as conducted from
time to time or to utilize such properties for their intended purposes, (y) such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (z) to the extent encumbered by a
Lien permitted under the Loan Documents.

(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material and necessary to its business, and the use thereof by the Borrower and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.06 Litigation, Environmental and Labor Matters.  (a) Except as set
forth on Schedule 3.06(a) attached hereto, there are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower, any of its Subsidiaries, or against any of their
properties or revenues (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, (in each case, taking into account
the reasonable likelihood of an adverse determination), to have a Material
Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b)Except as set forth on Schedule 3.06(b) attached hereto, and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c)There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened.  The hours worked
by and payments made to employees of the Borrower and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law relating to such matters.  All material
payments due from the Borrower or any of its Subsidiaries, or for which any
claim may be made against the Borrower or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as liabilities on the books of the Borrower or such
Subsidiary.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement under which the Borrower or any of its
Subsidiaries is bound.

67

--------------------------------------------------------------------------------

 

SECTION 3.07 Compliance with Laws and Agreements.  Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except in such
instances in which (a) such requirement of laws, regulations and orders is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.08 Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to so file such Tax returns or pay such Taxes could not reasonably be expected
to have a Material Adverse Effect.

SECTION 3.10 ERISA.  No ERISA Event has occurred or is reasonably expected to
occur, except as could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.11 Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information (other than Projections (defined below) and
information of a general economic or industry specific nature) furnished in
writing by or on behalf of the Borrower or any Subsidiary Guarantor to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, at the Effective Date or at the time furnished
(when taken together with other written information so furnished in each case
after giving effect to all supplements and updates therefore), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under and at the time at which they were made, not materially misleading;
provided that, with respect to any projected financial information, budgets,
estimates and other forward looking information (collectively, “Projections”),
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by the preparer to be reasonable at the time, it
being understood that such forecasted statements are being made as to future
events and are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are beyond the control of any
Loan Party, that no assurance can be given that any particular item contained in
such forecasted statements will be realized and that the actual results during
the period or periods covered by any such business plan and operating and
capital budget may differ significantly from the projected results or other
forward looking information, and such differences may be material.

SECTION 3.12 Liens.  There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Permitted Liens.

SECTION 3.13 No Default.  No Default or Event of Default has occurred and is
continuing.

68

--------------------------------------------------------------------------------

 

SECTION 3.14 No Burdensome Restrictions.  The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.09.

SECTION 3.15 Insurance.  The Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 3.16 Security Interest in Collateral.  Except as otherwise contemplated
hereby or under any other Loan Documents, the provisions of the Collateral
Documents, together with such filings and other actions required to be taken
hereby or by the applicable Collateral Documents (including the delivery to the
Administrative Agent (as collateral agent) of any pledged Collateral required to
be delivered pursuant to the applicable Collateral Documents),  are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable first-priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein.

Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary (including any provision that would otherwise apply notwithstanding
other provisions or that is the beneficiary of other overriding language), (i)
no more than the Applicable Pledge Percentage of a CFC or CFC Holding Company
shall be pledged or similarly hypothecated to guarantee or support any
obligation of any Borrower, (ii) no CFC, CFC Holding Company, or any direct or
indirect subsidiary of any of the foregoing shall guarantee any obligation of
the Borrower and (iii) no security or similar interest shall be granted in the
assets of any CFC, any CFC Holding Company, or any direct or indirect subsidiary
of any of the foregoing, which security or similar interest guarantees or
supports any obligation of the Borrower. The parties agree that any pledge,
guaranty or security or similar interest made or granted in contravention of
this paragraph shall be void ab initio.

SECTION 3.17Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors and to
the knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary, any of their respective directors or officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.18 EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

SECTION 3.19 Plan Assets; Prohibited Transactions.  None of the Borrower or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution,
delivery  or  performance of the transactions contemplated under this Agreement,
including the making of any Loan and the issuance of any Letter of Credit
hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

69

--------------------------------------------------------------------------------

 

SECTION 3.20 Margin Regulations.  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit extension hereunder will be used to buy or carry
any Margin Stock.  Following the application of the proceeds of each Borrowing
or drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) will be Margin Stock.

SECTION 3.21 Solvency.  The Borrower and its Subsidiaries taken as a whole are
Solvent as of the Effective Date.

ARTICLE IV.

Conditions

SECTION 4.01 Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02) (such date, the “Effective Date”):

(a)The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and the legal opinions,
certificates, documents, instruments and agreements, all in form and substance
satisfactory to the Administrative Agent and its counsel and as set forth on the
list of closing documents attached as Exhibit B.

(b)The Administrative Agent shall have received all fees and other amounts
incurred on or prior to the Effective Date and due and payable on or prior to
the Effective Date, including, to the extent a reasonably detailed invoice has
been presented to the Borrower at least one (1) Business Day prior to the
Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto.

SECTION 4.02 Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, if qualified
by Material Adverse Effect or other materiality qualification, in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except in the case
of any such representation and warranty that expressly relates to an earlier
date, in which case such representation and warranty shall be true and correct
in all material respects (or, if qualified by Material Adverse Effect or other
materiality qualification, in all respects) as of such earlier date.

70

--------------------------------------------------------------------------------

 

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section 4.02.

ARTICLE V.

Affirmative Covenants

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case, without any pending draw, and all LC Disbursements shall have been
reimbursed (or cash collateralized in accordance with the terms herein), the
Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent (for further distribution to each Lender):

(a)within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP, any other
“Big Four” accounting firm or other independent public accountants of recognized
national standing (without a “going concern” or like qualification, commentary
or exception (except to the extent resulting solely from the classification of
the applicable Loans under this Agreement as short-term indebtedness during the
twelve-month period prior to the Maturity Date) and without any qualification or
exception  as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10‑Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

71

--------------------------------------------------------------------------------

 

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 (which delivery may, unless the Administrative
Agent (including at the request of any Lender to the Administrative Agent)
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes); provided that no such Compliance Certificate shall be required to
be provided concurrently with the delivery of financial statements pursuant to
Section 5.01(b) for the fourth fiscal quarter of each year (such Compliance
Certificate to be delivered concurrently with the delivery of financial
statements pursuant to Section 5.01(a) for such date and period);

(d)[reserved];

(e)as soon as available, but in any event not later than the end of, and no
earlier than sixty (60) days after the beginning of, each fiscal year of the
Borrower (beginning with the first full fiscal year after the Effective Date), a
copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and funds flow statement) of the
Borrower for each month of such fiscal year in form reasonably satisfactory to
the Administrative Agent;

(f)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be;

(g)promptly after receipt thereof by the Borrower or any Subsidiary, copies of
each material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by the SEC or such
other agency regarding material financial or other material operational results
of the Borrower or any Subsidiary thereof; and

(h)promptly following any request therefor, such other material information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent (through the Administrative Agent) may reasonably
request.  Notwithstanding anything herein to the contrary, none of the Loan
Parties will be required to disclose, permit the inspection, examination or
discussion of, or make copies or abstracts of, any document, information or
other matter that in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) (i) is
prohibited by applicable law or (ii) is confidential and is subject to
attorney-client or similar privilege or constitutes attorney work product and in
such case, is not reasonably related to the actual or projected financial
results or results of operations of the Borrower and its Subsidiaries.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted by or on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether made available by the Administrative Agent or the
Borrower).  The Administrative Agent shall have no obligation to maintain paper
copies of the documents referred to above, and each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.

72

--------------------------------------------------------------------------------

 

SECTION 5.02 Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (for further distribution to each Lender) written notice of
the following promptly upon a Responsible Officer of a Loan Party becoming aware
thereof:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit, proceeding or investigation
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof, including pursuant to any applicable
Environmental Laws, that, if adversely determined, could reasonably be expected
to have a Material Adverse Effect;

(c)the occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect;

(d)notice of any action arising under any Environmental Law or of any
noncompliance by the Borrower or any Subsidiary with any Environmental Law or
any permit, approval, license or other authorization required thereunder that,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect; and

(e)any other development that results in, or could reasonably be expected to
have, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises, material
and necessary to the normal conduct of its business, except to the extent, in
the case of such rights, licenses, permits, privileges and franchises, that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any transaction permitted
under the terms of any Loan Document.

SECTION 5.04 Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, (a) except if the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, keep and maintain all property material and necessary to the
normal conduct of its business in good working order and condition, ordinary
wear and tear and damage by fire or other casualty excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by similarly situated Persons of similar size as the Borrower
and its Subsidiaries engaged in the same or similar business, of such types and
in such amounts as are, to the knowledge of the Responsible Officers of the
Borrower, customarily carried under similar circumstances by such other
Persons.  The Borrower will furnish to the Lenders, upon the written request

73

--------------------------------------------------------------------------------

 

of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.  The Borrower shall deliver to the Administrative Agent
upon written notice from the Administrative Agent within a reasonable time after
receipt of such written notice, endorsements (x) to all “All Risk” physical
damage insurance policies on all of the tangible personal property and assets of
the Borrower and the Subsidiary Guarantors naming the Administrative Agent as
lender loss payee, and (y) to all general liability and other liability policies
(other than workers’ compensation, director and officer liability, business
interruption or other policies in which such endorsements are not customary) of
the Borrower and the Subsidiary Guarantors naming the Administrative Agent an
additional insured.  In the event the Borrower or any of its Subsidiaries at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
and so long as an Event of Default shall have occurred and be continuing at such
time (but shall be under no obligation to do so) obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable.  All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement.  The Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice upon a Responsible
Officer of the Borrower becoming aware of any casualty or other insured damage
to any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding.

SECTION 5.06 Books and Records; Inspection Rights.

(a)The Borrower will, and will cause each of its Subsidiaries to, maintain
proper books of record and account, in which true and complete entries (in all
material respects in conformity with GAAP consistently applied) shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or any Subsidiary, as the case may be.

(b)The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
written notice, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times during Borrower’s normal business hours and as often as reasonably
requested.  The Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute (at the
Administrative Agent’s sole cost and expense) to the Lenders certain reports
pertaining to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders; provided that (I) such representatives
shall use commercially reasonable efforts to avoid interruption of the normal
business operations of Borrower and the Subsidiaries and (II) excluding any such
visits and inspections during the continuation of an Event of Default, the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year absent the existence of an Event of Default and such
time shall be at the Administrative Agent’s sole cost and expense; provided,
further that (i) when an Event of Default exists, the Administrative Agent (or
any of its representatives or independent contractors) may do any of the
foregoing at the reasonable expense of the Borrower at any time during normal
business hours and upon reasonable advance notice and (ii) the Administrative
Agent shall give the Borrower the opportunity to participate in any discussions
with the Borrower’s independent public accountants.  Notwithstanding anything to
the contrary in this Section 5.06, the Borrower will not be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (A) constitutes
non-financial trade secrets or non-financial proprietary information, (B) in
respect of which access or inspection by, or disclosure to, the Administrative
Agent (or its representatives or contractors) is prohibited by applicable law,
rule or regulation or any binding agreement or (C) is subject to attorney-client
or similar privilege or constitutes attorney work product.

74

--------------------------------------------------------------------------------

 

SECTION 5.07 Compliance with Laws and Material Contractual Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08 Use of Proceeds.  (a) The proceeds of the Loans will be used only
to finance the Transactions and to pay fees (including upfront fees), costs and
expenses incurred in connection therewith and to finance working capital needs,
and for general corporate purposes (including any Permitted Acquisitions,
Permitted Investments or Restricted Payments permitted under the terms of any
Loan Document), of the Borrower and its Subsidiaries in the ordinary course of
business.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Federal Reserve Board, including Regulations T, U and X.

(b)The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activity, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, the
United Kingdom or in a European Union member state or (iii) in any manner that
would result in the violation of  any Sanctions applicable to any party hereto.

SECTION 5.09 Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a)As promptly as possible but in any event within sixty (60) days after the
date by which financial statements for the relevant fiscal quarter are required
to be delivered (or such later date as may be agreed upon by the Administrative
Agent), the Borrower shall (i) provide the Administrative Agent with written
notice of any Subsidiary becoming or being designated by the Borrower as a
Material Domestic Subsidiary pursuant to the definition of “Material Domestic
Subsidiary” (in each case, other than any Excluded Subsidiary), and (ii) cause
each such Material Domestic Subsidiary to deliver to the Administrative Agent a
joinder to the Subsidiary Guaranty and the Security Agreement (in each case in
the form contemplated thereby) pursuant to which such Material Domestic
Subsidiary will agree to be bound by the terms and provisions thereof, such
joinder to the Subsidiary Guaranty and the Security Agreement to be accompanied
by appropriate corporate resolutions and other corporate documentation and legal
opinions consistent with the resolutions and documentation delivered to the
Administrative Agent on the Effective Date and with such modifications as agreed
by the Administrative Agent and the Borrower, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(b)The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether personal, tangible, intangible, or mixed, but
excluding the Excluded Assets) to be subject at all times to first-priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations in accordance with the terms
and conditions of

75

--------------------------------------------------------------------------------

 

the Collateral Documents, subject in any case to Permitted Liens.  Without
limiting the generality of the foregoing, the Borrower will cause the Applicable
Pledge Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary (other than the Excluded Assets) directly owned by the Borrower or
any other Loan Party to be subject at all times to a first-priority, perfected
Lien (subject to Permitted Liens) in favor of the Administrative Agent to secure
the Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request.  Notwithstanding the foregoing,
no such pledge agreements, documents or instruments (and opinions with respect
thereto) in respect of the Equity Interests of a Material Foreign Subsidiary
shall be required hereunder (A) until the date that is ninety (90) days after
(x) the Effective Date in the case of any Material Foreign Subsidiary that
exists on the Effective Date, or (y) the date on which any other Material
Foreign Subsidiary is formed or acquired (or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto), and (B) to the extent the Administrative Agent and the
Borrower (or their counsel) determines that such pledge would not provide
material credit support for the benefit of the Secured Parties pursuant to
legally valid, binding and enforceable pledge agreements.

(c)Without limiting the foregoing, the Borrower will, and will cause each
applicable Subsidiary (other than an Excluded Subsidiary) that is a Material
Domestic Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be reasonably required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents (and subject to the exceptions set forth herein or
therein), all at the reasonable expense of the Borrower.

(d)If any Collateral is acquired by a Loan Party after the Effective Date (other
than Excluded Assets and assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
Collateral to be subjected to a Lien securing the Secured Obligations and will
take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonable to grant and perfect such Liens, including actions
described in paragraph (c) of this Section 5.09, all at the reasonable expense
of the Borrower.

(e)Notwithstanding anything to the contrary herein or in any other Loan
Document, in respect of the Borrower and its Subsidiaries, (i) no actions in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction shall
be required in order to create any security interests in assets located or
titled outside of the U.S. or to perfect such security interests, including any
intellectual property registered in any non-U.S. jurisdiction (it being
understood and agreed that there shall be no security agreements or pledge
agreements governed under the laws of any non-U.S. jurisdiction, provided,
however, that this clause shall not impair the Administrative Agent’s ability to
obtain a pledge of equity interests of certain Material Foreign Subsidiaries
organized under the laws of Switzerland, Mexico and Turkey (to the extent
reasonably requested by the Administrative Agent) as contemplated by this
Agreement pursuant to local law governed pledge agreements (it being understood
and agreed that unless otherwise mutually agreed to be excluded by the Borrower
and the Administrative Agent, the jurisdictions in respect of which such local
law governed pledge agreements shall be required shall be limited to
Switzerland, Mexico and Turkey) and (ii) the Administrative Agent shall not
require the Borrower or any of the Subsidiaries to obtain or deliver landlord
waivers, estoppels, bailee letters, collateral access agreements or any similar
documents or instruments.

76

--------------------------------------------------------------------------------

 

(f)Within ninety (90) days following the Effective Date (or such later date as
the Administrative Agent agrees to in its sole discretion), the Borrower shall
deliver to the Administrative Agent insurance endorsements naming the
Administrative Agent as (x) lender loss payee for the property casualty
insurance policies of the Borrower and the Subsidiary Guarantors and (y)
additional insured with respect to the liability insurance of the Borrower and
the Subsidiary Guarantors.  Notwithstanding anything to the contrary herein or
in any Loan Documents, such endorsements shall not be required to be delivered
until the date that is ninety (90) days following the Effective Date (or such
later date as the Administrative Agent agrees to in its sole discretion).

ARTICLE VI.

Negative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees  payable hereunder have been paid in full
and all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed (or cash
collateralized in accordance with the terms herein), the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01 Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)the Secured Obligations;

(b)Indebtedness existing (or budgeted, but not yet incurred) on the date hereof
and described on Schedule 6.01 and any extensions, renewals, refinancings,
refundings and replacements of any such Indebtedness; provided that the
aggregate principal amount of such Indebtedness is not increased at the time of
such extensions, renewals, refinancings, refundings and replacements (except by
an amount equal to any accrued interest and premiums with respect to such
Indebtedness and transaction fees, costs and expenses in connection with such
extension, renewal or replacement thereof or to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and that to the extent such Indebtedness under this clause
(b) is (i) Indebtedness of any Subsidiary that is not secured by a Lien on any
of the assets of the Borrower or any Subsidiary or (ii) Indebtedness of the
Borrower or any Subsidiary secured by a Lien on any of the assets of the
Borrower or any Subsidiary (any such Indebtedness described in either of the
foregoing clauses (i) or (ii) and set forth in Schedule 6.01, the “Existing
Priority Debt”), the aggregate outstanding principal amount of such Existing
Priority Debt shall not at any time, when aggregated with aggregate principal
amount of Indebtedness outstanding in reliance on Section 6.01(l) below at such
time (which, for the avoidance of doubt, shall exclude any Secured Obligations
outstanding at such time), exceed 15% of the Consolidated Total Assets as of the
most recently ended fiscal quarter or year for which Financials have been
delivered pursuant to Section 5.01 (a) or 5.01(b) (or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or 5.01(b), the most recent financial statements referred to in
Section 3.04(a));

(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to the
limitations set forth in Section 6.05(e) and (ii) Indebtedness of any Loan Party
to any Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

77

--------------------------------------------------------------------------------

 

(d)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

(e)[reserved];

(f)Indebtedness of the Borrower or any Subsidiary as an account party in respect
of trade letters of credit;

(g)Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds, letters of credit and bank guarantees
supporting such bonds;

(h)Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Loan Parties, so long as the amount of such Indebtedness
is not in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance for the period in which such Indebtedness
is incurred and such Indebtedness is outstanding only during such period;

(i)Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurements cards” or “P-cards”) or other similar cash management services, in
each case, incurred in the ordinary course of business;

(j)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, earn-out, deferred, or similar
obligation of any Loan Party incurred or created in connection with the
consummation of one or more Permitted Acquisitions;

(k)Permitted Unsecured Debt;

(l)(i) Indebtedness of any Subsidiary that is not secured by a Lien on any of
the assets of the Borrower or any Subsidiary and (ii) Indebtedness of the
Borrower or any Subsidiary secured by a Lien on any of the assets of the
Borrower or any Subsidiary, in an aggregate outstanding principal amount for the
foregoing clauses (i) and (ii) at any time (which, for the avoidance of doubt,
shall exclude any Secured Obligations outstanding at such time), when aggregated
with the aggregate principal amount of Existing Priority Debt outstanding in
reliance on Section 6.01(b) above at such time, not to exceed 15% of
Consolidated Total Assets as of the most recently ended fiscal quarter or year
for which Financials have been delivered pursuant to Section 5.01 (a) or 5.01(b)
(or, if prior to the date of the delivery of the first financial statements to
be delivered pursuant to Section 5.01(a) or 5.01(b), the most recent financial
statements referred to in Section 3.04(a)); and

(m)other unsecured Indebtedness of the Borrower in an aggregate principal amount
not exceeding $5,000,000 at any time outstanding;

(n)other secured Indebtedness of the Borrower in an aggregate principal amount
not exceeding $5,000,000 at any time outstanding;

(o)Indebtedness of the Borrower or any of its Subsidiaries acquired pursuant to
a Permitted Acquisition (or Indebtedness of a Person assumed at the time of a
Permitted Acquisition of such Person) that is either unsecured or secured by a
Lien permitted by Section 6.02(j); provided that (i) such Indebtedness and any
Liens securing such Indebtedness were not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition and (ii) at the
time of any such Person becoming a Subsidiary (and, assuming for purposes of
this clause (o) that such Indebtedness of such Person was originally incurred at
such time, at the time of the incurrence of such Indebtedness) and immediately
after giving effect (including pro forma effect) thereto, the Borrower is in
compliance with the financial covenants set forth in Section 6.12;

78

--------------------------------------------------------------------------------

 

(p)obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Agreement; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Agreement does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(q)Indebtedness owed to insurance companies or insurance brokers incurred in the
ordinary course of business with respect to financing of insurance premiums;

(r)to the extent constituting Indebtedness, Indebtedness incurred by Borrower or
its Subsidiaries arising (i) from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including customary
earn-outs, and any other deferred payments of a similar nature incurred in
connection with any investment by any Subsidiary), in each case, whether or not
evidenced by a note, and incurred or assumed in connection with any Permitted
Acquisition or any asset sale permitted hereunder or Investment permitted
hereunder (any such obligations, “Deferred Acquisition Obligations”) or (ii)
from guarantees or letters of credit, surety bonds, performance bonds or other
similar obligations securing the performance of Borrower or any Subsidiary
pursuant to such agreements;

(s)Indebtedness in the form of unsecured promissory notes issued to repurchase
or redeem Equity Interests (including any warrants or options therefor) from
deceased, departed, retired or terminated directors, consultants, employees or
members of management of the Borrower or any of its Subsidiaries (or any of
their estate, family members, spouses and/or former spouses) permitted by
Section 6.08(g);

(t)Indebtedness consisting of deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business to the extent
that such deferred compensation constitutes an expense included in the
calculation of Consolidated Net Income of the Borrower and its Subsidiaries when
such deferred compensation arrangement is established;

(u)to the extent constituting Indebtedness, contingent obligations in respect of
appeal bonds incurred in the ordinary course of business;

(v)Indebtedness incurred to finance capital expenditures, including Capital
Lease Obligations, and any Indebtedness incurred or assumed in connection with
the acquisition, construction or improvement of any such assets and secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount plus other reasonable amounts paid, and reasonable
interest, fees and expenses incurred in connection therewith, result in an
earlier maturity date or decreased remaining weighted average life to maturity
thereof or change the parties directly or indirectly responsible for the payment
thereof; provided that (i) such Indebtedness (and any Lien securing such
Indebtedness) is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement, (ii) the aggregate principal
amount of Indebtedness permitted by this clause (v) shall not exceed, in each
case, the cost of such acquisition, construction or improvement in the ordinary
course of business, (iii) after giving effect to the incurrence of such
Indebtedness under this clause (v), the Total Net Leverage Ratio shall be not
greater than the then applicable covenant level set forth in Section 6.12(a) and
(iv) the aggregate principal amount of Indebtedness permitted by this clause (v)
shall not exceed $75,000,000 at any time outstanding;

79

--------------------------------------------------------------------------------

 

(w)Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by Borrower or any other Loan Party in the
ordinary course of business;

(x)Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (x) shall not exceed $5,000,000 at any
time outstanding; and

(y)Sale and Leaseback Transactions permitted under Section 6.11;

provided that for the avoidance of doubt, any Indebtedness that was permitted to
be incurred under a clause above based on a percentage of the Consolidated Total
Assets of the Borrower and its Subsidiaries as of the most recently ended fiscal
quarter or year for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) shall be permitted to remain outstanding notwithstanding
the fact that in a later fiscal period the relevant percentage of Consolidated
Total Assets is lower due to a reduction in the consolidated total assets of the
Borrower and its Subsidiaries as of the end of such period, and no Event of
Default shall occur solely as a result of such occurrence.

SECTION 6.02 Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except
(each, a “Permitted Lien”):

(a)Liens created pursuant to any Loan Document;

(b)Permitted Encumbrances;

(c)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth in Schedule 6.02; provided that (i) any such
Lien does not extend to any additional property of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by the renewed or replaced Liens, and (B)
the proceeds and products of such property, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 6.01(b), and (iii) to
the extent such Lien secures Existing Priority Debt such Lien shall only be
permitted to the extent that such Existing Priority Debt is permitted to be
outstanding in reliance on Section 6.01(b);

(d)Liens on accounts receivable (and any products and proceeds thereof) of an
A/R Financing Party to secure its obligations under a Non-Recourse A/R
Financing;

(e)non-exclusive licenses of intellectual property rights in the ordinary course
of business;

(f)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 6.01(h);

(g)Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition;

80

--------------------------------------------------------------------------------

 

(h)Liens securing Indebtedness permitted to be outstanding in reliance on
Section 6.01(l)(ii) (and any refinancings, refundings, renewals or extensions
thereof);

(i)Liens securing Indebtedness permitted to be outstanding in reliance on
Section 6.01(n) (and any refinancings, refundings, renewals or extensions
thereof);

(j)Liens on assets of the Borrower or any Subsidiary securing Indebtedness
permitted by Section 6.01(o); provided that such Liens (i) attach only to
specific assets acquired by the Borrower or a Subsidiary in the Permitted
Acquisition in connection with which such Indebtedness is permitted, and the
proceeds and products of such assets and (ii) do not extend to, or attach to,
any of the other assets of the Borrower or any of its Subsidiaries; and

(k)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that such Liens (i) secure Indebtedness
permitted by Section 6.01(v)  and (ii) shall not encumber any other property or
assets of the Borrower or any Subsidiary.

SECTION 6.03 Fundamental Changes. (i)  (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or Dispose of all
or substantially all of its assets, or all or substantially all of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing:

(i)any Person may merge into or consolidate with, or dissolve or liquidate into,
(A) the Borrower in a transaction in which the Borrower is the surviving or
continuing corporation, or (B) any one or more other Subsidiaries, provided
that, with respect to this clause (B), (I) when any Wholly-Owned Subsidiary is
merging or consolidating with a Subsidiary that is not a Wholly-Owned
Subsidiary, the surviving Person shall be a Wholly-Owned Subsidiary; and (II)
when any Subsidiary Guarantor is merging or consolidating with, or dissolving or
liquidating into, another Subsidiary, the continuing or surviving Person shall
be such Subsidiary Guarantor or become a Subsidiary Guarantor substantially
simultaneously with such merger, consolidation, dissolution or liquidation, as
the case may be, and assume all of the obligations of the non-surviving or
non-continuing Subsidiary Guarantor; Dispositions permitted by Section 6.04;

(ii)so long as no Event of Default exists or would result therefrom, any
Subsidiary may liquidate or dissolve or change its legal form if the Borrower
reasonably determines in good faith that such action is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders;

(iii)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that (i) if the transferor in such a transaction is a Loan Party, then
the transferee must either be the Borrower or a Subsidiary Guarantor (or such
Subsidiary transferee shall become a Subsidiary Guarantor) and (ii) if the
transferor in such transaction is a Wholly-Owned Subsidiary, the transferee must
be a Wholly-Owned Subsidiary;

(iv)each of the transactions disclosed on Schedule 6.03(a) attached hereto; and

81

--------------------------------------------------------------------------------

 

(v)any Immaterial Subsidiary may be dissolved or liquidated so long as all
assets and interests of such Immaterial Subsidiary are transferred to another
Subsidiary on or before the time of its dissolution or liquidation.  

(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than (i) any business in which the
Borrower or any such Subsidiary engages in on the Effective Date and (ii)
composites manufacturing and businesses ancillary, similar, supportive,
complementary or synergistic thereto or reasonable extensions, development or
expansion thereof (and non-core incidental businesses acquired in connection
with any Permitted Acquisition or other investment permitted hereunder or other
immaterial businesses), all in the Borrower’s good faith determination.

(c)The Borrower will not permit its fiscal year to end on a day other than
December 31st or change the Borrower’s method of determining its fiscal
quarters.

SECTION 6.04 Dispositions.  The Borrower will not, and will not permit any
Subsidiary to, make any Disposition, except:

(a)Dispositions of obsolete or worn out property or property no longer used or
useful in the business of such Person, whether now owned or hereafter acquired,
in the ordinary course of business;

(b)Dispositions of inventory and Permitted Investments in the ordinary course of
business;

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)Dispositions of property to the Borrower or a Subsidiary; provided that if
the transferor in such a transaction is a Loan Party, then either (i) the
transferee must be a Loan Party or (ii) to the extent that the transferee is not
a Loan Party, then (A) to the extent such Disposition does not constitute an
Investment, such Disposition is for fair market value and (B) to the extent
constituting an Investment, such Investment must be a Permitted Investment in a
Subsidiary that is not a Loan Party in accordance with Section 6.05;

(e)leases, licenses, subleases or sublicenses (including the provision of open
source software under an open source license) granted in the ordinary course of
business and on ordinary commercial terms that do not interfere in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole;

(f)(i) the lapse of intellectual property rights to the extent such intellectual
property rights are not economically desirable in the conduct of the business of
the Borrower and its Subsidiaries or (ii) the abandonment of intellectual
property rights in the ordinary course of business so long as (in each case
under clauses (i) and (ii), (A) with respect to copyrights, such copyrights are
not material revenue generating copyrights, and (B) such lapse is not materially
adverse to the interests of the Secured Parties);

(g)the discount, write-off, forgiveness or Disposition of accounts receivable in
the ordinary course of business or in connection with collection, settlement or
compromise thereof;

82

--------------------------------------------------------------------------------

 

(h)Restricted Payments permitted by Section 6.08 and Investments permitted by
Section 6.05;

(i)Dispositions of accounts receivable of an A/R Financing Party pursuant to
Non-Recourse A/R Financing;

(j)any involuntary loss, damage or destruction of property;

(k)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;

(l)(i) the sale or other Disposition for value of any contracts or (ii) the
early termination or modification of any contract, in each case resulting in the
receipt by any Loan Party of a cash payment or other consideration in exchange
for such event;

(m)Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 6.04; provided that the aggregate net book value of all
property Disposed of pursuant to this clause (m) in any fiscal year of the
Borrower shall not exceed $15,000,000;

(n)the Disposition of any Swap Agreement due to the unwinding thereof in
accordance with its terms;

(o)any issuance of Equity Interests of a Subsidiary to a Loan Party (or, in the
case of a Foreign Subsidiary that is a Subsidiary of a Foreign Subsidiary, to
such Foreign Subsidiary);

(p)any issuance (i) by the Borrower of its own Equity Interests (other than to
the extent resulting in a Change of Control) or (ii) by any Subsidiary of its
own Equity Interests to qualify directors where, and to the extent, required by
applicable law;

(q)transfers of cash in the ordinary course of business for equivalent value;

(r)Dispositions of non-core assets acquired pursuant to a Permitted Acquisition
or other Investment permitted hereunder in an aggregate amount not to exceed
25.0% of the total consideration of the total assets acquired in such Permitted
Acquisition or other Investment;

(s)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(t)Sale and Leaseback Transactions.

For the avoidance of doubt, issuances and sales by the Borrower of its own
Equity Securities are not restricted by this Agreement.

SECTION 6.05 Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a Wholly-Owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of

83

--------------------------------------------------------------------------------

 

transactions) any Person or any assets of any other Person constituting a
business unit (excluding, however, accounts receivable arising in the ordinary
course of business) (each of the foregoing, an “Investment”), except (each, a
“Permitted Investment”):

(a)Investments existing on the date hereof and set forth on Schedule 6.05 and
any modification, replacement, renewal, reinvestment or extension of any of the
foregoing;

(b)cash and Cash Equivalents;

(c)Permitted Acquisitions;

(d)Investments by the Borrower and its Subsidiaries existing on the date hereof
in the Equity Interests of their respective Subsidiaries;

(e)Investments, loans, advances or capital contributions made by the Borrower in
or to any Subsidiary and made by any Subsidiary in or to the Borrower or any
other Subsidiary (provided that not more than an aggregate amount equal to the
greater of (x) $125,000,000 and (y) 20% of Consolidated Total Assets (calculated
as of the most recently ended fiscal quarter or year for which Financials have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or 5.01(b), the most recent financial statements referred to in
Section 3.04(a))) in investments, loans or advances or capital contributions may
be made and remain outstanding, at any time, by Loan Parties to Subsidiaries
which are not Loan Parties), along with any refinancing, refunding, renewal or
extension thereof;

(f)Guarantees constituting Indebtedness permitted by Section 6.01;

(g)Investments in negotiable instruments depositing or to be deposited for
collection in the ordinary course of business;

(h)Investments made in connection with purchases of goods or services in the
ordinary course of business or consistent with past practice;

(i)Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of insolvency proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

(j)Investments by any Loan Party under Swap Agreements that are incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with such Loan Party’s operations and not for speculative
purposes;

(k)any other investment, loan or advance (other than acquisitions) (including
loans and advances to officers, directors and employees of the Borrower and
Subsidiaries) so long as the aggregate amount of all such investments, loans and
advances does not exceed $15,000,000 at any time outstanding;

(l)deposits made in the ordinary course of business to secure the performance of
leases or other obligations;

84

--------------------------------------------------------------------------------

 

(m)Investments consisting of non-cash loans made by the Borrower to officers,
directors and employees of a Loan Party which are used by such Persons to
purchase simultaneously Equity Interests of the Borrower;

(n)deposit and securities accounts maintained in the ordinary course of business
and in compliance with the provisions of the Loan Documents, and containing only
cash, Cash Equivalents and other Investments permitted by this Section 6.05;

(o)Investments otherwise permitted pursuant to Section 6.03 and Dispositions
permitted by Section 6.04 to the extent constituting an Investment;

(p)the formation of Subsidiaries subject to Section 5.09 and otherwise permitted
hereunder; and

(q)receivables or other trade payables owing to the Borrower or a Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that such trade
terms may include such concessionary trade terms as the Borrower or any
Restricted Subsidiary deems reasonable under the circumstances.

SECTION 6.06 Swap Agreements.  The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except:

(a)Swap Agreements entered into to hedge or mitigate risks to which the Borrower
or any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Subsidiaries); and

(b)Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.

SECTION 6.07 Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other material transactions with, any of
its Affiliates, except:

(a)transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

(b)transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliate (except any Subsidiary);

(c)any Restricted Payment permitted by Section 6.08, any Investment permitted by
Section 6.07 and Disposition permitted by Section 6.04;

(d)employment and severance arrangements between or among the Borrower and/or
its Subsidiaries and their respective directors, officers, employees members or
management and consultants, and transactions pursuant to stock option plans,
bonus programs and employee benefit plans, indemnification and other
arrangements, in each case entered into in the ordinary course of business and
either (i) consistent with past practices or (ii) reasonably necessary for the
operation of the business of the Borrower and its Subsidiaries as determined by
the Borrower or such Subsidiary in good faith;

85

--------------------------------------------------------------------------------

 

(e)any transactions pursuant to agreements in existence on the Effective Date
and set forth on Schedule 6.07;

(f)payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, present or former directors, officers,
employees, members of management and consultants of the Borrower and its
Subsidiaries, to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries, in each such case in the ordinary course of
business and either (i) consistent with past practices or (ii) reasonably
necessary for the operation of the business of the Borrower and its Subsidiaries
as determined by the Borrower or such Subsidiary in good faith; and

(g)the issuance of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the board of directors of the Borrower or any Subsidiary, as
appropriate, in good faith.

SECTION 6.08 Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

(a)the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person;

(b)each Subsidiary may make Restricted Payments to the Borrower, any Subsidiary
Guarantor and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(c)the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries;

(d)the Borrower and its Subsidiaries may make any other Restricted Payment so
long as, both at the time any such Restricted Payment is made and immediately
after giving effect (including pro forma effect) thereto (as well as to the
incurrence of any Indebtedness in connection therewith), (i) no Event of Default
has occurred and is continuing and (ii) the Total Net Leverage Ratio is less
than or equal to 2.00 to 1.00;

(e)the Borrower and each Subsidiary may make Restricted Payments with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other Equity Interests;

(f)the Borrower and its Subsidiaries may make cashless repurchases of Equity
Interests deemed to occur upon exercise of stock options or warrants or similar
rights to the extent such Equity Interests represent a portion of the exercise
price of such options or warrants or similar rights;

(g)the Borrower and its Subsidiaries may make Restricted Payments for the
repurchase of the Equity Interests of the Borrower (or any direct or indirect
parent of the Borrower) owned by former, present or future employees,
consultants, directors, managers or officers of the Borrower (or any direct or
indirect parent of the Borrower) or their assigns, estates and heirs; provided
that (i) the aggregate amount of Restricted Payments made pursuant to this
clause (g) during any fiscal

86

--------------------------------------------------------------------------------

 

year of the Borrower (or, solely in the case of the 2018 fiscal year, during the
period from the Effective Date through December 31, 2018) for the repurchase of
Equity Interests consisting of common stock shall not exceed $10,000,000 and
(ii) that the cancellation of Indebtedness owing to the Borrower (or any direct
or indirect parent of the Borrower), or any of the Borrower’s Subsidiaries in
connection with a repurchase of any such Equity Interests and the redemption or
cancellation of such Equity Interests without cash payment will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement; and

(h)any Subsidiary of a Loan Party may make any Restricted Payment to such Loan
Party.

SECTION 6.09 Restrictive Agreements.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement (other than this Agreement and each
other Loan Document) that prohibits, restricts or imposes any condition upon (x)
the ability of the Borrower or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (y) the ability of any
Subsidiary to pay dividends or other distributions with respect to holders of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided, however, that the foregoing shall not apply to:

(a)restrictions or conditions imposed by applicable law, rule or regulation
(including applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances) or by
any Loan Document;

(b)restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets pending such sale; provided that such restrictions and
conditions apply only to such Subsidiary or assets that is or are to be sold;

(c)restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement (or any amendment, extension, renewal, replacement
or refinancing thereof) if such restrictions or conditions apply only to the
property or assets securing such Indebtedness;

(d)customary provisions (i) in leases, sub-leases, licenses and other contracts
restricting the assignment or subletting thereof or (ii) in joint venture
agreements and other similar agreements applicable to joint ventures permitted
by Section 6.04;

(e)customary restrictions or conditions (1) on the subletting, assignment or
transfer of any specified property or asset set forth in a lease, license, asset
sale agreement or similar contract for the conveyance of such property or asset
(2) any instrument or other document evidencing a Lien permitted under
Section 6.02 (or the Indebtedness secured thereby) and (3) on dispositions of
real property interests in reciprocal easement agreements;

(f)are customary restrictions on Dispositions of any property or assets;

(g)are restrictions on any Subsidiary under any agreement in effect at the time
such Subsidiary becomes a Subsidiary, so long as such agreement was not entered
into or created in contemplation of such Person becoming a Subsidiary;

(h)are customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

87

--------------------------------------------------------------------------------

 

(i)restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Liens);

(j)customary provisions related to creditworthiness of the tenant contained in
real property leases entered into by the Borrower or its Subsidiaries, so long
as the Borrower has determined in good faith that such creditworthiness
provisions would not reasonably be expected to impair the ability of the
Borrower and its Subsidiaries to meet their ongoing obligations;

(k)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business; or

(l)any prohibitions, restrictions or conditions contained in any agreement or
other arrangement in effect on the Effective Date and described on Schedule 6.09
attached hereto, or any extension, replacement or continuation of any such
agreement or other arrangement (so long as any such extension, replacement or
continuation of any such agreement or other arrangement does not contain any
additional prohibitions, restrictions or conditions which were not in place on
the Effective Date that are materially adverse to the interests of the Lenders).

SECTION 6.10 Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.

(a)The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, repurchase,
redeem or otherwise acquire for value, any Subordinated Indebtedness, other
than, so long as in each case no Event of Default exists or would result
therefrom, (i) the payment of regularly scheduled interest payments thereunder,
(ii) the conversion of Indebtedness to Equity Interests of the Borrower or any
direct or indirect parent thereof, (iii) prepayments and redemptions thereof so
long as after giving pro forma effect thereto (including any incurrence and/or
repayment of Indebtedness in connection therewith), the Total Net Leverage Ratio
is less than 2.00  to 1.00 as of the last day of the most recent fiscal quarter
or year for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).

(b)The Borrower will not, and will not permit any Subsidiary to, amend the
Subordinated Indebtedness Documents or any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Subordinated Indebtedness
Documents (or any replacements, substitutions, extensions or renewals thereof)
or pursuant to which such Indebtedness is issued where such amendment,
modification or supplement is materially adverse to the interest of the Lenders,
taken as a whole.

SECTION 6.11 Sale and Leaseback Transactions.  The Borrower will not, nor will
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions (a) that are set forth on Schedule
6.11(a) hereto or (b) in respect of which the net cash proceeds received in
connection therewith does not exceed $30,000,000 in the aggregate during any
fiscal year of the Borrower, determined on a consolidated basis for the Borrower
and its Subsidiaries.

SECTION 6.12 Financial Covenants.

(a)Maximum Total Net Leverage Ratio.  The Borrower will not permit the ratio
(the “Total Net Leverage Ratio”), determined as of the end of each fiscal
quarter ending on and after June 30, 2018, of (i) Consolidated Total Net
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters of the Borrower ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
greater than 2.75 to 1.00.

88

--------------------------------------------------------------------------------

 

(b)Minimum Interest Coverage Ratio.  The Borrower will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each fiscal quarter
ending on and after June 30, 2018, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
less than 3.00 to 1.00.

ARTICLE VII.

Events of Default

SECTION 7.01 Events of Default.  If any of the following events (“Events of
Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished by the Borrower of any Subsidiary pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect, when made or deemed made;

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in, Section 5.02, 5.03 (solely with respect to the
Borrower’s existence), 5.08(b) or 5.09, or Article VI;

(e)the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after written notice thereof from the Administrative
Agent to the Borrower (which written notice will be given at the request of any
Lender);

(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits with all
applicable grace periods in respect of such event or condition under the
documentation representing such Material Indebtedness having expired, the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply (i) to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or

89

--------------------------------------------------------------------------------

 

assets securing such Indebtedness and with respect to any Indebtedness which is
convertible into Equity Interests and permitted under Section 6.01, the
conversion of such Indebtedness into Equity Interests in accordance with the
terms thereof shall not constitute, for purposes of this clause (g), an event or
condition which would allow the holder or holders of such Indebtedness to cause
such Indebtedness to become due prior to its stated maturity or (ii) to any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (unless permitted
hereunder), reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

(j)the Borrower or any Material Subsidiary shall become unable, admit in writing
its inability or fails generally to pay its debts as they become due;

(k)one or more final judgments (for the avoidance of doubt, whether or not
subject to appeal) for the payment of money in an aggregate amount in excess of
$5,000,000 in value shall be rendered against the Borrower, any Material
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Material Subsidiary
that are material to the businesses and operations of the Borrower and the
Material Subsidiaries, taken as a whole, to enforce any such judgment; provided
that any such amount shall be calculated after deducting from the sum so payable
any amount of such final judgment or order that is covered (other than to the
extent of customary deductibles) by a valid and binding policy of insurance
issued by an unaffiliated insurer in favor of the Borrower or such Material
Subsidiary (but only if the applicable insurer shall have been advised of such
judgment and of the intent of the Borrower or such Material Subsidiary to make a
claim in respect of any amount payable by it in connection therewith and such
insurer shall not have disputed coverage or indemnity);

(l)an ERISA Event shall have occurred that could reasonably be expected to have
a Material Adverse Effect;

(m)a Change of Control shall occur;

(n)any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or a Loan Party or any other Person

90

--------------------------------------------------------------------------------

 

contests in writing the validity or enforceability of any material provision of
any Loan Document; or a Loan Party denies in writing that it has any or further
liability or obligation under any material provision of any Loan Document (other
than as a result of repayment in full in cash of the Secured Obligations and
termination of the Commitments), or purports in writing to revoke, terminate or
rescind any material provision of any Loan Document; or

(o)any Collateral Document after delivery thereof pursuant to Section 4.01 or
5.09 shall for any reason cease to create a valid and perfected first priority
security interest (subject to Permitted Liens) in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Revolving Commitments (and the Letter of Credit Commitments), and thereupon
the Revolving Commitments (and the Letter of Credit Commitments) shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
but unpaid interest thereon and all fees and other Secured Obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall become  due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, (iii) require that the
Borrower provide cash collateral for the LC Exposure as required in
Section 2.06(j) and (iv) exercise on its behalf, the Lenders and the Issuing
Banks under the Loan Documents and applicable law; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Revolving Commitments (and the Letter of Credit Commitments) shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
but unpaid interest thereon and all fees and other Secured Obligations accrued
hereunder and under the other Loan Documents, shall automatically become due and
payable and the obligation of the Borrower to cash collateralize LC Exposure as
provided in clause (iii) above shall automatically become effective, in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise, upon the occurrence and during the continuance of an Event
of Default, all rights and remedies of a secured party under the New York
Uniform Commercial Code or any other applicable law.  Without limiting the
generality of the foregoing, if any Event of Default has occurred and is
continuing the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except for
any notice of default to the extent required by any Loan Document and any notice
required by law referred to below) to or upon any Loan Party or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived by the Borrower on behalf of itself and the other Loan Parties), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, or consent to the use by any Loan Party of any
cash collateral arising in respect of the Collateral on such terms as the
Administrative Agent deems reasonable, and/or may forthwith sell, lease, assign
give an option or options to purchase or otherwise dispose of and deliver, or
acquire by credit bid on behalf of the Secured Parties, the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk.  With respect to any public or private sales referred to

91

--------------------------------------------------------------------------------

 

in the preceding sentence, the Administrative Agent or any Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Loan Party,
which right or equity is hereby waived and released by the Borrower on behalf of
itself and the other Loan Parties.  The Borrower further agrees on behalf of
itself and the other Loan Parties, at the Administrative Agent’s request at any
time an Event of Default has occurred and is continuing, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the premises of the
Borrower, another Loan Party or elsewhere.  The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Article VII, after
deducting all reasonable and documented out-of-pocket costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any other way relating to the
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including reasonable attorneys’ fees and disbursements to the extent
reimbursable hereunder, to the payment in whole or in part of the Secured
Obligations, in such order as the Administrative Agent may elect, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
New York Uniform Commercial Code, need the Administrative Agent account for the
surplus, if any, to any Loan Party.  To the extent permitted by applicable law,
the Borrower on behalf of itself and the other Loan Parties waives all claims,
damages and demands it may acquire against the Administrative Agent or any
Lender arising out of the exercise by them of any rights hereunder upon and
during the occurrence of an Event of Default (except to the extent attributable
to the gross negligence, bad faith or willful misconduct of such Person or its
Controlled Related Parties as determined by a court of competent jurisdiction in
a final and non-appealable judgment).  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

SECTION 7.02 Application of Payments.  After the exercise of remedies provided
for in Section 7.01 (or after the Loans have automatically become immediately
due and payable and the Borrower shall have automatically been required to
provide cash collateral for the LC Exposure as set forth in Section 7.01), all
amounts received on account of the Secured Obligations shall, subject to
Section 2.21, be applied by the Administrative Agent as follows:

(i)first, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts payable to the Administrative
Agent (including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to
Section 2.12(c) payable to the Administrative Agent in its capacity as such);

(ii)second, to payment of that portion of the Secured Obligations constituting
fees, expenses, indemnities and other amounts (other than principal,
reimbursement obligations in respect of LC Disbursements, interest and Letter of
Credit fees) payable to the Lenders, the Issuing Banks and the other Secured
Parties (including fees and disbursements and other charges of counsel to the
Lenders and the Issuing Banks payable under Section 9.03) arising under the Loan
Documents or documents governing the Secured Obligations, ratably among them in
proportion to the respective amounts described in this clause (ii) payable to
them;

(iii)third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed LC Disbursements, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause (iii)
payable to them;

92

--------------------------------------------------------------------------------

 

(iv)fourth, (A) to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans and unreimbursed LC Disbursements,
(B) to cash collateralize that portion of LC Exposure comprising the undrawn
amount of Letters of Credit to the extent not otherwise cash collateralized by
the Borrower pursuant to Section 2.06 or 2.21, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this
clause (iv) payable to them; provided that (x) any such amounts applied pursuant
to subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the Issuing Banks to cash collateralize Secured Obligations in
respect of Letters of Credit, (y) subject to Section 2.06 or 2.21, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Secured Obligations, if any, in the order set forth in this
Section 7.02 and (C) to any other amounts owing with respect to Banking Services
Obligations and Swap Obligations;

(v)fifth, to the payment in full of all other Secured Obligations, in each case
ratably among the Administrative Agent, the Lenders, the Issuing Banks and the
other Secured Parties based upon the respective aggregate amounts of all such
Secured Obligations owing to them in accordance with the respective amounts
thereof then due and payable; and

(vi)finally, the balance, if any, after all Secured Obligations have been Paid
in Full, to the Borrower or as otherwise required by law.

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Secured Obligations, if any, in
the order set forth above.

ARTICLE VIII.

The Administrative Agent

SECTION 8.01 Authorization and Action.  (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent and collateral agent under the Loan Documents and each
Lender and each Issuing Bank authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto.  In addition, to the extent required under the laws of any jurisdiction
other than within the United States, each Lender and each Issuing Bank hereby
grants to the Administrative Agent any required powers of attorney to execute
and enforce any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or such Issuing Bank’s behalf.  Without limiting the foregoing,
each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, to exercise all rights,
powers and remedies that the Administrative Agent may have under such Loan
Documents.

(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in

93

--------------------------------------------------------------------------------

 

the Loan Documents), and, unless and until revoked in writing, such instructions
shall be binding upon each Lender and each Issuing Bank; provided, however, that
the Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided.  Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature.  Without limiting the generality of the
foregoing:

(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or any holder of any other Secured
Obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby; and

(ii)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement.  The Administrative Agent shall not be responsible for the

94

--------------------------------------------------------------------------------

 

negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub-agent.

(e)None of any Co-Syndication Agent or any Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

(f)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).  Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

(g)The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions.  Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

SECTION 8.02 Administrative Agent’s Reliance, Indemnification, Etc.  (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by it under or in connection with this
Agreement or the other Loan Documents (x) with the consent of or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
to be necessary, under the

95

--------------------------------------------------------------------------------

 

circumstances as provided in the Loan Documents) or (y) in the absence of its
own gross negligence, bad faith or willful misconduct (such absence to be
presumed unless otherwise determined by a court of competent jurisdiction by a
final and nonappealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.

(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or (vi)
the creation, perfection or priority of Liens on the
Collateral.  Notwithstanding anything herein to the contrary, the Administrative
Agent shall not be liable for, or be responsible for any loss, cost or expense
suffered by the Borrower, any Subsidiary, any Lender or any Issuing Bank as a
result of, any determination of the Revolving Credit Exposure, any of the
component amounts thereof or any portion thereof attributable to each Lender or
Issuing Bank or any Dollar Amount thereof.

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

96

--------------------------------------------------------------------------------

 

SECTION 8.03 Posting of Communications.

(a)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution.  Each of the Lenders, each of the
Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”.  THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE ARRANGER,
ANY CO-SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

(d)Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or such Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e)Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

97

--------------------------------------------------------------------------------

 

(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04 The Administrative Agent Individually.  With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be.  The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable.  The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

SECTION 8.05 Successor Administrative Agent.

(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed.  Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation (the “Resignation Effective Date”), then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York or an Affiliate of any such bank.  If the Person serving
as Administrative Agent is a Defaulting Lender pursuant to clause (d)(A) of such
definition, the Required Lenders may, to the extent permitted by applicable law,
by notice in writing to the Borrower and such Person remove such Person as
Administrative Agent and, with the consent of the Borrower, appoint a successor
(provided that such consent of the Borrower may not be unreasonably withheld and
shall not be required while a Specified Event of Default has occurred and is
continuing).  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.  In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while a Specified Event of
Default has occurred and is continuing).

(b)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents and (ii) except for any indemnity payments or other amounts then
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Prior to any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed

98

--------------------------------------------------------------------------------

 

to and become vested with all of the rights, powers, privileges and duties of
the retiring (or removed) Administrative Agent (other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under any other
Loan Document (if not already discharged therefrom as provided above in this
Section 8.05).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor Administrative Agent.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VII and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

SECTION 8.06 Acknowledgements of Lenders and Issuing Banks.  (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07 Collateral Matters.  (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof.

(b)In furtherance of the foregoing and not in limitation thereof, no Banking
Services Agreement or Swap Agreement will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any Loan
Party under any Loan Document.  By accepting the benefits of the Collateral,
each Secured Party that is a party to any such  Banking Services Agreement or
Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

99

--------------------------------------------------------------------------------

 

(c)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b) or
Section 6.02(e).  The Administrative Agent shall not be responsible for or have
a duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.

SECTION 8.08 Credit Bidding.  The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law.  In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid by the Administrative Agent at the direction of
the Required Lenders on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that shall vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase).  In connection with any such bid, (i) the Administrative Agent shall
be authorized by the Secured Parties to form one or more acquisition vehicles
and to assign any successful credit bid to such acquisition vehicle or vehicles,
(ii) each of the Secured Parties’ ratable interests in the Secured Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized by the Secured Parties to issue to each
of the Secured Parties, ratably on account of the relevant Secured Obligations
which were credit bid, interests, whether as equity, partnership, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Party or acquisition vehicle to take any further action, and (v)
to the extent that Secured Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Secured Obligations
assigned to the acquisition vehicle exceeds the amount of Secured Obligations
credit bid by the acquisition vehicle or otherwise), such Secured Obligations
shall automatically be reassigned to the Secured Parties pro rata with their
original interest in such Secured Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or

100

--------------------------------------------------------------------------------

 

any acquisition vehicle to take any further action.  Notwithstanding that the
ratable portion of the Secured Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.09 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and the Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith, or

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

101

--------------------------------------------------------------------------------

 

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

(i)none of the Administrative Agent, or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent, or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c)The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

102

--------------------------------------------------------------------------------

 

ARTICLE IX.

Miscellaneous

SECTION 9.01 Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)if to the Borrower, to it at 8501 North Scottsdale Road, Gainey Center II,
Suite 100, Scottsdale, Arizona 85253, Attention of William E. Siwek, Chief
Financial Officer (Telecopy No. (480) 305-8315; Telephone No. (480) 305-8922)
and Steven Fishbach, Esq., General Counsel; Telecopy No. (480) 305-8315;
Telephone No. (480) 305-8923), with copy to (in the case of a notice of Default
(which shall not constitute notice hereunder)):  Goodwin Procter LLP, 100
Northern Avenue, Boston, Massachusetts 02210, Attention of H. David Henken,
Esq.; Telecopy No.:  (617) 649-1418; Telephone No. (617) 570-1672;

(ii)if to the Administrative Agent, (A) in the case of Borrowings denominated in
Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor L2, Chicago,
Illinois 60603, Attention of Nanette Wilson (Telecopy No. (844)490-5665), (B) in
the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360), and JPMorgan Chase Bank,
N.A., 560 Mission Street, 19th Floor, San Francisco, California 94105, Attention
of Alex Rogin (Telecopy No. (415) 315-5722)  and (C) in the case of a
notification of the DQ List, to JPMDQ_Contact@jpmorgan.com;

(iii)if to an Issuing Bank, to it at (a) JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2, Chicago, Illinois 60603, Attention of Chicago LC Agency and
Naveen Dhongadi (Telecopy No. (214)307-6874) or (b) in the case of any other
Issuing Bank, to it at the address and telecopy number specified from time to
time by such Issuing Bank to the Company and the Administrative Agent;

(iv)if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2, Chicago, Illinois 60603, Attention of Nanette Wilson
(Telecopy No. (844)490-5665); and

(v)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to

103

--------------------------------------------------------------------------------

 

Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments.  (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)Except as provided in Section 2.20 or as provided in Section 2.14(c) and
Section 9.02(f), neither this Agreement nor any or provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Revolving Commitment of any Lender
without the written consent of such Lender (it being understood that a waiver of
any condition precedent or the waiver of any Default, Event of Default or
mandatory prepayment shall not constitute an increase of any Revolving
Commitment), (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (except that no (A) amendment or modification of the financial covenants
in this Agreement (or defined terms used in the financial covenants in this
Agreement), (B) amendment entered into pursuant to the terms of Section 2.14(c)
or (C) amendment or modification of the provisions with respect to the
application or amount of the default rate described in Section 2.13(c) or waive
any obligation of any Borrower to pay interest or fees at such default, the
impact of which may reduce interest, shall, in each case, constitute a reduction
in the rate of interest or fees for purposes of this clause (ii)), (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or

104

--------------------------------------------------------------------------------

 

excuse any such payment, or postpone the scheduled date of expiration of any
Revolving Commitment, without the written consent of each Lender directly and
adversely affected thereby, (iv) change Section 2.09(c), 2.18(b) or (d) in a
manner that would alter the ratable reduction of Commitments or pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change the payment of waterfall provisions of Section 2.21(b) or 7.02 without
the written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Facility Agreement, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Revolving Commitments and the Revolving Loans are included on the Effective
Date), (vii) (x) release the Borrower from its obligations under Article X or
(y) release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, in each case, without the written
consent of each Lender, or (viii) except as provided in clause (d) of this
Section, Section 9.15 or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.21 shall require the
consent of the Administrative Agent, such Issuing Bank and the Swingline
Lender).  

(c)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more credit
facilities (in addition to the Incremental Term Loans pursuant to an Incremental
Facility Agreement) to this Agreement and to permit extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans, Incremental Term Loans and the accrued interest and
fees in respect thereof and (y) in connection with the foregoing, to permit, as
deemed appropriate by the Administrative Agent, the Lenders providing such
additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

(d)Each Secured Party hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon Payment in
Full, (ii) constituting property being sold or disposed of if the Borrower
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property leased to the Borrower or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, (v) as otherwise permitted by,
but only in accordance with, the terms of any Loan Document, or (vi) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Any such release shall not in any manner
discharge, affect, or impair the Secured Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

105

--------------------------------------------------------------------------------

 

(e)If, in connection with any proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of “each Lender” or
“each Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), the Borrower may replace such Non-Consenting Lender in
accordance with Section 2.19; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section 2.19 (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).

(f)Notwithstanding anything to the contrary herein, if the Administrative Agent
and the Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay,
promptly after written demand therefor, together with backup documentation
supporting such reimbursement request (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(which shall be limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of Latham &
Watkins LLP and a single firm of local counsel in each applicable jurisdiction,
for the Administrative Agent (which may include a single special counsel for the
Administrative Agent acting in multiple jurisdictions)), in connection with the
syndication and distribution (including via the internet or through a service
such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender (which shall be limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of a single firm as primary counsel,  and a
single firm of local counsel in each applicable jurisdiction, for the
Administrative Agent and all of the other Lenders, and, in the event of an
actual or reasonably perceived conflict of interest (as reasonably determined by
the Administrative Agent or applicable Lender) where the Person(s) affected by
such conflict informs the Borrower of such conflict, one additional firm of
counsel for each group of similarly affected Persons taken as a whole) during
the existence of an Event of Default in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section 9.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses (subject to the foregoing limitations with respect to
legal fees and expenses) incurred during the existence of any Event of Default
and during any workout, restructuring or negotiations in respect of such Loans
or Letters of Credit.  Notwithstanding the foregoing, the expenses of counsel
shall not include any allocated costs of in-house counsel.

(b)The Borrower shall indemnify the Administrative Agent, the Arrangers, each
Issuing Bank and each Lender, and each Controlled Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented out-of-pocket expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of (x) a
single firm as primary counsel, and a single firm of local counsel in each
applicable jurisdiction, for the Indemnitees and, in the event of an actual or
reasonably perceived conflict of interest (as reasonably determined by the
applicable

106

--------------------------------------------------------------------------------

 

Indemnitee) where the Indemnitee(s) affected by such conflict informs the
Borrower of such conflict, one additional firm of counsel to each group of
similarly affected Indemnitees taken as a whole), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, arbitration or proceeding relating to any of the
foregoing, whether or not such claim, litigation, investigation, arbitration or
proceeding is brought by the Borrower or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Controlled Related
Parties (as determined by a court of competent jurisdiction by final and
non-appealable judgment), (ii) resulted from a material breach by such
Indemnitee of its obligations under the applicable Loan Documents (as determined
by a court of competent jurisdiction by final and non-appealable judgment),
(iii) resulted from any dispute solely among Indemnitees (not arising as a
result of any act or omission by the Borrower or any of its Subsidiaries or
Affiliates) other than claims against any Indemnitee in its capacity as, or in
fulfilling its role as, the Administrative Agent, an Issuing Bank, the Swingline
Lender, an arranger, bookrunner, agent or any similar role under or in
connection with this Agreement.  As used in this Section 9.03, a “Controlled
Related Party” of an Indemnitee means (1) any Controlling Person or Controlled
Affiliate of such Indemnitee, (2) the respective directors, officers, or
employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents or representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee,
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlling Person, Controlled Affiliate, director, officer or employee in
this sentence pertains to a Controlling Person, Controlled Affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of the credit facility evidenced by this Agreement.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c)Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank and each Swingline Lender, and each Related Party of
any of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which indemnification is sought under this Section 9.03 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been Paid in Full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that (i) the unreimbursed expense or indemnified loss, claim, damage, liability
or related expense, as the case may

107

--------------------------------------------------------------------------------

 

be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Bank or any such
Swingline Lender in connection with such capacity and (ii) no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence,
bad  faith or willful misconduct.  The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(d)To the extent permitted by applicable law, (i) the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) other than actual or direct damages that are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties, and (ii) no party hereto shall assert,
and each such party hereby waives any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages or lost profits (as opposed to direct or actual damages) arising out of,
in connection with, or as a result of, this Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d)(ii) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages or lost profits asserted against such Indemnitee by a third
party.

(e)All amounts due under this Section shall be payable not later than thirty
(30) days after the receipt by the Borrower of written demand therefor.

SECTION 9.04 Successors and Assigns.  (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit),  Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

108

--------------------------------------------------------------------------------

 

(A)the Borrower (provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof);  provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Specified Event of Default has occurred and is continuing, any other assignee;

(B)the Administrative Agent;

(C)the Issuing Banks; and

(D)the Swingline Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if a Specified Event of Default has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Revolving Commitments or Loans;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent, in its sole discretion, may elect to waive or reduce such processing and
recordation fee;  and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non‑public information about the Borrower and the
Subsidiary Guarantors and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

109

--------------------------------------------------------------------------------

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.04.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

110

--------------------------------------------------------------------------------

 

(c)Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Commitment and/or the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that directly and adversely
affects such Participant.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and reasonable expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Commitments, Loans, Letters of Credit or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Revolving Commitment, Loan, Letter of Credit or
other obligation is in registered form under Treasury Regulations
Section 5f.103-1(c) and Proposed Treasury Regulations Section 1.163-5(b) (or any
amended or successor version).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

111

--------------------------------------------------------------------------------

 

(e)Disqualified Institutions.

(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation).  For the avoidance of doubt, with respect to
any assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Institutions” referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution.  Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement and any applicable
participation agreement to one or more Persons (other than an Ineligible
Institution) at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such plan of reorganization, (2) if such
Disqualified Institution does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
applicable laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other applicable laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

112

--------------------------------------------------------------------------------

 

(iv)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.

(v)The Borrower and the Lenders acknowledge and agree that the Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions.  Without limiting the generality
of the foregoing, the Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified ‎Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, by any other Person to any
‎Disqualified Institution.

SECTION 9.05 Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Revolving Commitments have not expired
or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
the reductions of the Letter of Credit Commitment of any Issuing Bank constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global

113

--------------------------------------------------------------------------------

 

and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

SECTION 9.07 Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, upon any amount becoming due and payable
hereunder, to set off and apply any and all deposits (general or special, time
or demand, provisional or final and in whatever currency denominated) at any
time held, and other obligations at any time owing, by such Lender, such Issuing
Bank or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such Issuing
Bank or their respective Affiliates, irrespective of whether or not such Lender,
such Issuing Bank or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender or such Issuing Bank different from the branch office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.20 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff.  The rights of each
Lender, each Issuing Bank and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Bank or their respective Affiliates may have.  Each
Lender and each Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a)This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the laws of the State of New York.

(b)Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

(c)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter

114

--------------------------------------------------------------------------------

 

jurisdiction, the Supreme Court of the State of New York sitting in the  Borough
of Manhattan), and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or its properties in the courts of any jurisdiction.

(d)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section 9.09.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(e)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and any failure
of such Persons acting on behalf of the Administrative Agent, any Issuing Bank
or the relevant Lender to comply with this Section 9.12 shall constitute a
breach of this Section 9.12 by the Administrative Agent, such Issuing Bank or
the relevant Lender, as applicable), (b) to the extent requested by any
Governmental Authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by

115

--------------------------------------------------------------------------------

 

applicable laws or regulations or by any subpoena or similar legal process
provided that in the case of clauses (b) and (c), solely to the extent permitted
by law or regulation and other than in connection with routine audits and
reviews by regulatory and self-regulatory authorities, each Lender, each Issuing
Bank and the Administrative Agent shall notify the Borrower in writing as
promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 9.12, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (it being understood that the DQ List
may be disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f)) or (2) any actual or prospective
counterparty (or its advisors) or (2) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations, (g) on a confidential basis to (1) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein; or (2) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein, (h) with the consent of
the Borrower or (i) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 9.12 or (2) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower which is not known
by the recipient of such information to be subject to a confidentiality
obligation.  For the purposes of this Section 9.12, “Information” means all
information received from or on behalf of the Borrower or its Subsidiaries
relating to the Borrower, its’ Subsidiaries or their respective businesses,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrower, which source is not known by the recipient of such
information to be subject to a confidentiality obligation prior to disclosure by
the Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding the foregoing, no such Information
shall be disclosed to a Disqualified Institution that constitutes a Disqualified
Institution at the time of such disclosure without the Borrower’s prior written
consent.

SECTION 9.13 Material Non-Public Information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND  ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC

116

--------------------------------------------------------------------------------

 

INFORMATION ABOUT THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.14 Appointment for Perfection.  Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control.  Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.15 Releases of Subsidiary Guarantors.

(a)A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon (x) Payment in Full or (y) the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise.  In connection
with any termination or release pursuant to this Section, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release
(including payoff letters, lien releases and UCC-3 termination statements).  Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent.

(b)Further, the Administrative Agent may (and is hereby irrevocably authorized
by each other Secured Party to without the consent of any Secured Party), upon
the request of the Borrower, release (i) any Subsidiary Guarantor (and any
assets of such Subsidiary Guarantor that are encumbered by a Lien in favor of
the Administrative Agent) from its obligations under any Loan Document if such
Subsidiary Guarantor ceases to constitute a Material Domestic Subsidiary or the
Required Lenders otherwise consent to such release and (ii) any pledge of the
Equity Interests of any Subsidiary if such Subsidiary ceases to constitute a
Material Foreign Subsidiary or the Required Lenders otherwise consent to such
release.

(c)Upon the Payment in Full, the Subsidiary Guaranty and all obligations and
liabilities (other than contingent indemnification obligations for which no
claim has been asserted) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

SECTION 9.16 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that

117

--------------------------------------------------------------------------------

 

would have been payable in respect of such Loan but were not payable as a result
of the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.17 No Fiduciary Duty, Etc.  The Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other
person.  The Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated
hereby.  Additionally, the Borrower acknowledges and agrees that no Credit Party
is advising the Borrower as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  The Borrower shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Credit Parties shall have no responsibility or
liability to the Borrower with respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, any Credit Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower, its Subsidiaries and other companies with which
the Borrower or any of its Subsidiaries may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or any of
its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise.  No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies.  The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 9.18 USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

118

--------------------------------------------------------------------------------

 

SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X.

Borrower Guarantee

In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries.  The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.

The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Swap Agreement or otherwise;
(b) any extension or renewal of any of the Specified Ancillary Obligations; (c)
any rescission, waiver, amendment or modification of, or release from, any of
the terms or provisions of this Agreement, any other Loan Document, any Banking
Services Agreement, any Swap Agreement or other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Specified Ancillary Obligations; (e) the failure of any applicable Lender (or
any of its Affiliates) to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Specified Ancillary Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Specified Ancillary Obligations; (g) the
enforceability or validity of the Specified Ancillary

119

--------------------------------------------------------------------------------

 

Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to any collateral securing the
Specified Ancillary Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Subsidiary or any other guarantor of
any of the Specified Ancillary Obligations, for any reason related to this
Agreement, any other Loan Document, any Banking Services Agreement, any Swap
Agreement, or any provision of applicable law, decree, order or regulation of
any jurisdiction purporting to prohibit the payment by such Subsidiary or any
other guarantor of the Specified Ancillary Obligations, of any of the Specified
Ancillary Obligations or otherwise affecting any term of any of the Specified
Ancillary Obligations; or (h) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of the
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of the Borrower to
subrogation.

The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, any Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.

The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense (other than Payment in Full in cash) or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Specified Ancillary Obligations, any
impossibility in the performance of any of the Specified Ancillary Obligations
or otherwise.

The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).

In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon.  The Borrower
further agrees that if payment in respect of any Specified Ancillary Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Specified Ancillary
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Borrower
shall make payment of such Specified Ancillary Obligation in Dollars (based upon
the Dollar Amount of such Specified Ancillary Obligation on the date of payment)
and/or in New York, Chicago or such other Eurocurrency Payment Office as is
designated by such applicable Lender (or its Affiliate) and, as a separate and
independent obligation, shall reimburse

120

--------------------------------------------------------------------------------

 

such applicable Lender (and any of its Affiliates) against any losses or
reasonable out-of-pocket expenses to the same extent as the Borrower would be
obligated to reimburse such Lender under Section 9.03(a) that it shall sustain
as a result of such alternative payment.

Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all material respects be subordinated and
junior in right of payment to the prior payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).

The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.

[Signature Pages Follow]

 

 

121

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

TPI COMPOSITES, INC. as the Borrower

 

 

 

By

 

/s/ William Siwek

 

 

Name:  William Siwek

 

 

Title:     Chief Financial Officer

 

 

 




Signature Page to Credit Agreement
TPI Composites, Inc.

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., individually as a

Lender, as the Swingline Lender, as an
Issuing Bank and as Administrative Agent

 

 

 

By

 

/s/Marshall Trenchmann

 

 

Name:  Marshall Trenchmann

 

 

Title:    Executive Director

 

 

 

 




2

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

individually as a Lender and as Co-Syndication Agent

 

 

 

BY

 

/s/Zane Hwang

 

 

Name:   Zane Hwang

 

 

Title:     Assistant Vice President

 

 

 

 




3

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

Individually as a Lender and as a Co-Syndication Agent

 

 

 

BY

 

/s/Richard O’Neil

 

 

Name:  Richard O’Neil

 

 

Title:   Managing Director

 

 

 

 




4

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A. as a Lender

 

 

 

By

 

/s/Alain Pelanne

 

 

Name:  Alain Pelanne

 

 

Title:    Vice President

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

SCHEDULE 2.01A

COMMITMENTS

LENDER

REVOLVING
COMMITMENT

JPMORGAN CHASE BANK, N.A.

$45,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

$45,000,000

CAPITAL ONE, NATIONAL ASSOCIATION

$45,000,000

BANK OF AMERICA, N.A.

$15,000,000

AGGREGATE REVOLVING COMMITMENTS

$150,000,000

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01B

LETTER OF CREDIT COMMITMENTS

ISSUING BANK

LETTER OF CREDIT
COMMITMENT

JPMORGAN CHASE BANK, N.A.

$8,350,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

$8,350,000

CAPITAL ONE, NATIONAL ASSOCIATION

$8,350,000

 

 




ACTIVE/94653893.4

--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

to

CREDIT AGREEMENT

dated as of

April 6, 2018

among

TPI COMPOSITES, INC.,
as the Borrower

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION and
CAPITAL ONE, NATIONAL ASSOCIATION
as Co-Syndication Agents

 

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC and
CAPITAL ONE, NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers

 

 

3

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

SCHEDULE 2.06

 

EXISTING LETTERS OF CREDIT

 

All below letters of credit are issued by Capital One, National Association.

 

Loan Party

Number

Expiration Date

Face Amount (USD)

Beneficiary

Purpose

TPI Mexico, LLC

30099287

09/24/2018

1,862,856.00

HSBC Mexico, SA, IBM

Lease support for Mexico Plant 1

TPI Mexico, LLC

30099268

07/31/2018

3,000,000.00

Vesta Baja California, S de RL de CV

Lease support for Mexico Plant 2

TPI Mexico, LLC

30099269

10/01/2018

3,000,000.00

Vesta Baja California, S de RL de CV

Lease support for Mexico Plant 3

TPI Composites, Inc.

30099274

01/31/2019

3,581,367.00

National Union Fire Insurance Co.

Workers compensation insurance policy support

 

 

 

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

SCHEDULE 3.01

 

EXISTING SUBSIDIARIES

 

 

Company

Material Domestic Subsidiary?

Jurisdiction

Ownership

Composite Solutions, Inc.

Yes

Delaware

TPI Composites, Inc. (100%)

TPI Arizona, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

TPI China, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

TPI China II, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

TPI Composites, LLC

No

Delaware

TPI, Inc. (100%)

TPI, Inc.

Yes

Delaware

Composite Solutions, Inc. (100%)

TPI Iowa, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

TPI Iowa II, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

TPI Mexico, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

TPI Mexico II, LLC

No

Delaware

TPI Composites, Inc. (100%)

TPI Mexico III, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

TPI Mexico IV, LLC

No

Delaware

TPI Composites, Inc. (100%)

TPI Mexico V, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

ACTIVE/94653893.4

--------------------------------------------------------------------------------

Company

Material Domestic Subsidiary?

Jurisdiction

Ownership

TPI Mexico VI, LLC

No

Delaware

TPI Composites, Inc. (100%)

TPI Mexico VII, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

TPI Holdings Mexico, LLC

Yes

Delaware

TPI Mexico, LLC (33.33%)
TPI Mexico III, LLC (33.33%)
TPI Mexico V, LLC (33.33%)

TPI Technology, Inc.

Yes

Delaware

Composite Solutions, Inc. (100%)

TPI Turkey, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

TPI Turkey II, LLC

No

Delaware

TPI Composites, Inc. (100%)

TPI Turkey III, LLC

No

Delaware

TPI Composites, Inc. (100%)

TPI Turkey Izbas, LLC

Yes

Delaware

TPI Composites, Inc. (100%)

Armored Chariots, LLC

No

Delaware

TPI, Inc. (50%)

Plasan Holdings USA Inc. (50%)

TPI Composites (Taicang) Company Limited

No

China

TPI China, LLC (100%)

TPI Wind Blade Dafeng Company Limited

No

China

TPI Composites (Taicang) Company Limited (100%)

TPI Holdings Switzerland GmbH

No

Switzerland

TPI China, LLC (100%)

6

ACTIVE/94653893.4

--------------------------------------------------------------------------------

Company

Material Domestic Subsidiary?

Jurisdiction

Ownership

TPI Holdings Switzerland GmbH, Danish Branch (TPI Denmark)

No

Denmark

TPI Holdings Switzerland GmbH (100%)

TPI-Composites, S. de R.L. de C.V.

No

Mexico

TPI Mexico, LLC (99.8%)
TPI Mexico II, LLC (0.2%)

TPI Composites II, S de R.L. de C.V.

No

Mexico

TPI Mexico V, LLC (99.8%)
TPI Mexico VI, LLC (0.2%)

TPI Composites Services, S. DE R.L. DE C.V.

No

Mexico

TPI Mexico III, LLC (99.8%)
TPI Mexico IV, LLC (0.2%)

TPI Kompozit Kanat Sanayi Ve Ticaret A.Ş.

No

Turkey

TPI Turkey, LLC (99.09%)
TPI Turkey II, LLC (0.455%)
TPI Turkey III, LLC (0.455%)1

TPI Kompozit Kanat 2 Uretim Sanayi Ve Ticaret Limited Sirketi

No

Turkey

TPI Turkey Izbas, LLC (100%)




 

1 

TPI Turkey, LLC, TPI Turkey II, LLC and TPI Turkey III, LLC own an aggregate of
100%.

7

ACTIVE/94653893.4

--------------------------------------------------------------------------------

SCHEDULE 3.06(a)

 

EXISTING LITIGATION

 

1.

Certain former employees and one current employee (Tarpeh, Nyonee, Clark, Green,
Dusabe, Ezeirig, and Lane), each of whom worked in the Borrower’s Newton, Iowa
wind blade manufacturing facility, have filed workers’ compensation claims
alleging dermatitis and other skin-based injuries due to exposure to certain
chemicals during their employment.  Each of these plaintiffs also has filed
separate complaints in Iowa State court alleging that certain employees of TPI
Iowa, LLC were grossly negligent in failing to disclose the safety risks
associated with exposure to certain chemicals used in the production of wind
blades, and that the Borrower and TPI Iowa, LLC engaged in fraudulent activity
by making fraudulent misrepresentations regarding the safety of the use and
exposure to certain chemicals used in the production of wind blades. All of the
Iowa State court cases are currently stayed due to an interlocutory appeal filed
by the plaintiffs with the Iowa Supreme Court relating to the dismissal of one
of Borrower’s former insurance companies that originally was a defendant in
these cases.  

2.

On December 12, 2016, Spice Trucking, Inc.’s employee Jeffery Floyed was killed
when an 800 pound wind turbine blade tip storage cradle fell from a stack of
storage cradles, stacked three high. Borrower engaged Spice Trucking to manage
the loading of wind turbine blades at the Borrower’s wind blade storage yard in
Santa Teresa, New Mexico onto carriers contracted by the Borrower’s
customers.  Mr. Floyed’s widow, Genevieve Floyed, individually and on behalf of
Jeffrey Floyed, filed suit against Borrower, TPI Mexico, LLC, Spice Trucking and
certain other defendants.  Ms. Floyed alleged gross negligence against all
parties named.  She brought the claim pursuant to the Wrongful Death Statute and
Survival Statute of Texas.  However, Ms. Floyed recently withdrew her complaint
without prejudice and Borrower expects that Ms. Floyed will refile a
substantially similar complaint in New Mexico State Court in the near future.

 




8

ACTIVE/94653893.4

--------------------------------------------------------------------------------

SCHEDULE 3.06(b)

 

EXISTING ENVIRONMENTAL MATTERS

 

In December 2017, Iowa’s Occupational Safety and Health Administration initiated
an investigation with respect to certain reported cases relating to skin
conditions of employees and former employees at the Borrower’s Newton, Iowa
manufacturing facility.  This investigation remains pending.

 

 

9

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

Company

Lender

Value

(in 000’s)

Type

Outstanding Principal Balance as of
3/31/2018

($ in 000's)

TPI Composites, Inc.

Acciona SA - $5 million guarantee for obligations under Supply Agreement

 

Guarantee

$0

TPI Composites, Inc.

BASF SE - guarantee of financial obligation of TPI Turkey resulting out of its
supply relationship with BASF SE

 

Guarantee

$0

TPI Composites, Inc.

Dere Konstruksiyon Demir Çelik İnşaat Taahhüt Mühendislik Müşavirlik Sanayi Ve
Ticaret Anonim Şirketi (Dere) – guarantee of obligations under lease agreement
shall remain in full force and effect until all obligation and liabilities under
the lease agreement have been fully discharged

 

Guarantee

$0

TPI Composites, Inc.

Gamesa SA - $30 million guarantee ($35 million in case of seven lines) for
obligations under the supply agreement shall remain in full force and effect
until the earlier of (a) the expiration of the Warranty Period, or (b) such time
that an independent accounting firm ranked in the top 8 in the United States by
size performs the necessary audit and confirms that TPI Mexico, LLC either has a
positive net worth of at least $4 million ($4.667 million in case of seven
lines) or has a current financial ratio of 1.1:1.0 or greater.

 

Guarantee

$0

ACTIVE/94653893.4

--------------------------------------------------------------------------------

Company

Lender

Value

(in 000’s)

Type

Outstanding Principal Balance as of
3/31/2018

($ in 000's)

TPI Composites, Inc.

Hexcel Corporation and its affiliates.  Guarantee of up to €2 million per
calendar quarter for raw material payments

 

Guarantee

$0

TPI Composites, Inc.

Nordex SA -  €15 million guarantee for obligations under the supply agreement
shall remain in full force and effect until such time that TPI Turkey either has
a positive net worth/equity of at least €2,000,000 or that TPI Turkey has a
current financial ratio (assets to liabilities) of 1.1:1.0 or greater.

 

Guarantee

$0

TPI Composites, Inc.

Nordex SA -  €10 million guarantee for obligations under the TPI Kompozit
Kanat  Üretim Sanayi Ve Ticaret Limited Şirketi (Turkey 1) supply agreement

 

Guarantee

$0

TPI Composites, Inc.

SGL Kuempers GmbH & Co KG (“SGL”) - guarantee of financial obligation of TPI
Turkey resulting out of its supply relationship with SGL

 

Guarantee

$0

11

ACTIVE/94653893.4

--------------------------------------------------------------------------------

Company

Lender

Value

(in 000’s)

Type

Outstanding Principal Balance as of
3/31/2018

($ in 000's)

TPI Composites, Inc.

Vestas SA – China - $30 million guarantee of obligations under Supply Agreement
shall remain in full force and effect until all obligations and liabilities
under the SA have been fully discharged.  Amount of guarantee can be reduced to
$0 based on Solvency and Quick Ratio tests at the end of the 1st or 3rd quarter
in any calendar year.

 

  Guarantee

$0

TPI Composites, Inc.

Vestas SA – Turkey - $30 million guarantee of obligations under Supply Agreement
shall remain in full force and effect until all obligations and liabilities
under the SA have been fully discharged.  Amount of guarantee can be reduced to
$0 based on Solvency and Quick Ratio tests at the end of the 1st or 3rd quarter
in any calendar year.

 

  Guarantee

$0

TPI Composites, Inc.

Yapi Ve Kredi Bankasi A.Ş. - $5 million guarantee of Unsecured Import Financing

 

  Guarantee

$0

TPI Composites, Inc.

Vesta Baja California, S. de R.L. de C.V. - $53 million guarantee of obligations
under lease agreement for Mexico Plants 2 and 3, final expiration March, 2027

 

  Guarantee

$0

TPI Composites, Inc.

Vesta Baja California, S. de R.L. de C.V. - guarantee of obligations under lease
agreement for Mexico Plant 4

 

  Guarantee

$0

TPI Composites, Inc.

Winmark Capital Corporation (equipment lease)

$400

Lease Financing

$7

12

ACTIVE/94653893.4

--------------------------------------------------------------------------------

Company

Lender

Value

(in 000’s)

Type

Outstanding Principal Balance as of
3/31/2018

($ in 000's)

TPI Composites, Inc. and TPI Iowa, LLC

Varilease Finance, Inc. and its assignees (capital lease)

$5,365

Lease Financing

$146

TPI Composites, Inc. and TPI Iowa, LLC

Wells Fargo Financial Leasing, Inc.

$121

Lease Financing

$0

TPI Mexico, LLC

Grupo Tress Internacional, S.A. De C.V.

$168

Term

$46

TPI Mexico, LLC

Varilease Finance, Inc. and its assignees (capital lease)

$10,000

Lease Financing

$4,043

TPI Mexico, LLC *

Varilease Finance, Inc. and its assignees (capital lease)

$12,000

Lease Financing *

$6,399

TPI Mexico, LLC

Wells Fargo, N.A. (equipment lease)

$391

Lease Financing

$362

TPI Composites (Taicang) Company Limited

China Construction Bank

¥150,000

Revolving

$0**

TPI Wind Blades Dafeng Company Limited

Jiangsu Dafeng Rural Commercial Bank

¥100,000

Revolving

$0**

TPI Kompozit Kanat 2 Uretim Sanayi Ve Ticaret Limited Sirkeki

Türkiye Garanti Bankasi, A.Ş. (equipment lease)

$10,000***

Lease Financing

$2,549

TPI Kompozit Kanat Sanayi Ve Ticaret A.S.

Türkiye Garanti Bankasi, A.Ş. (equipment lease)

$10,000***

Lease Financing

$2,482

TPI Kompozit Kanat Sanayi Ve Ticaret A.S.

Yapi Ve Kredi Bankasi A.Ş. (unsecured import financing)

$5,000

Revolving

$0

13

ACTIVE/94653893.4

--------------------------------------------------------------------------------

Company

Lender

Value

(in 000’s)

Type

Outstanding Principal Balance as of
3/31/2018

($ in 000's)

TPI Kompozit Kanat Sanayi Ve Ticaret A.S.

Yapi Ve Kredi Bankasi A.Ş. (working capital financing)

€21,000

Revolving

$15,895

TPI Kompozit Kanat 2 Uretim Sanayi Ve Ticaret Limited Sirkeki

Odea Bank A.Ş. (working capital financing)

€20,000

Revolving

$6,298

TPI Kompozit Kanat 2 Uretim Sanayi Ve Ticaret Limited Sirkeki

Odea Bank A.Ş. (CapEx financing)

€15,000

Term

$16,314

TPI Mexico V, LLC

Banc of America Leasing & Capital, LLC

$15,000

Lease Financing

$0

 

* Facility is structured as a sale and leaseback transaction, see Schedule
6.11(a)

 

**

 

China Construction Bank (Taicang)

Jiangsu Dafeng Rural Commercial Bank (Dafeng)

 

Value (¥ * 1,000)

¥150,000 (if term of customs guarantees > 1 year)

-or-

¥210,000 (if term of customs guarantees < 1 year)

¥100,000

 

Utilized as of 3/31/2018

¥132,308

¥0

 

*** A single $10,000 facility whose value is shared between the two Turkish
entities

 

 

14

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

SCHEDULE 6.02

 

EXISTING LIENS

 

Company

Description

Lien

TPI China, LLC

Varilease Finance, Inc. (and its assignees) lease

Equipment/Goods specifically identified in the lease

TPI Composites, Inc.

Wells Fargo Bank, N.A. lease

Equipment/Goods specifically identified in the lease

TPI Composites, Inc.

Wells Fargo Financial Leasing, Inc. leases

Equipment/Goods specifically identified in the leases

TPI Composites, Inc.

Winmark Capital Corporation lease

Equipment/Goods specifically identified in the lease

TPI Composites, Inc. and TPI Iowa, LLC

Varilease Finance, Inc. (and its assignees) lease

Equipment/Goods specifically identified in the lease

TPI Composites, Inc. and TPI Iowa, LLC

VFI KR SPE I LLC lease

Equipment/Goods specifically identified in the lease

TPI Composites, Inc. and TPI, Inc.

Wells Fargo Financial Leasing, Inc. lease

Equipment/Goods specifically identified in the lease

TPI Iowa, LLC

Wells Fargo Financial Leasing, Inc. leases

Equipment/Goods specifically identified in the leases

TPI Iowa, LLC

Wells Fargo Bank, N.A. lease

Equipment/Goods specifically identified in the lease

TPI Iowa, LLC

VFI KR SPE I LLC lease

Equipment/Goods specifically identified in the lease

TPI Mexico, LLC

Varilease Finance, Inc. (and its assignees) lease

Equipment/Goods specifically identified in the lease

TPI Mexico, LLC

VFI KR SPE I LLC lease

Equipment/Goods specifically identified in the lease

TPI Mexico, LLC

Mass Mutual Asset Finance LLC lease

Equipment/Goods specifically identified in the lease

TPI Mexico, LLC

Wells Fargo Bank, N.A. leases

Equipment/Goods specifically identified in the leases

TPI Kompozit Kanat Sanayi Ve Ticaret A.S. and TPI Kompozit Kanat 2 Uretim Sanayi
Ve Ticaret Limited Sirkeki

Türkiye Garanti Bankasi, A.Ş. equipment lease

Specifically identified equipment leased by Türkiye Garanti Bankasi, A.Ş to TPI
Kompozit Kanat Sanayi Ve Ticaret A.S. and TPI Kompozit Kanat 2 Uretim Sanayi Ve
Ticaret Limited Sirkeki

TPI Kompozit Kanat Sanayi Ve Ticaret A.S.

Odea Bank A.Ş. working capital financing

TPI Kompozit Kanat Sanayi Ve Ticaret A.S. Accounts Receivable from GE Wind
Energy GmbH

ACTIVE/94653893.4

--------------------------------------------------------------------------------

Company

Description

Lien

TPI Kompozit Kanat Sanayi Ve Ticaret A.S.

Yapi Ve Kredi Bankasi A.Ş. working capital financing

TPI Kompozit Kanat Sanayi Ve Ticaret A.S. Accounts Receivable from Nordex SE

TPI Kompozit Kanat 2 Uretim Sanayi Ve Ticaret Limited Sirkeki

Odea Bank A.Ş. working capital financing

TPI Kompozit Kanat 2 Uretim Sanayi Ve Ticaret Limited Sirkeki Accounts
Receivable from Vestas Kompozit Kanat San Tic A.Ş.

TPI Kompozit Kanat 2 Uretim Sanayi Ve Ticaret Limited Sirkeki

Odea Bank A.Ş. CapEx financing

TPI Kompozit Kanat 2 Uretim Sanayi Ve Ticaret Limited Sirkeki Insurance
Receivables related to the equipment specifically financed

 

 

 




2

ACTIVE/94653893.4

--------------------------------------------------------------------------------

SCHEDULE 6.03(a)

 

EXISTING TRANSACTIONS

 

The following actions in connection with the planned restructuring set forth
below.  

 

Chinese and Turkish Operating Companies

 

1.

TPI China, LLC, contributes its shares of TPI Composites (Taicang) Company
Limited to TPI Holdings Switzerland GmbH (“TPI Swiss HoldCo”).

 

2.

TPI Turkey, LLC, TPI Turkey II, LLC, and TPI Turkey III, LLC, and TPI Turkey
Izbas, LLC (together, the "TPI Turkey LLCs"), distribute TPI-Kompozit Kanat
Sanayi ve Ticaret Anonim Şirketi ("TPI Turkey 1") and TPI Kompozit Kanat 2
Üretim Sanayi ve Ticaret Limited Şirketi ("TPI Turkey 2") to TPI Composites,
Inc. ("TPI US"), after which TPI US dissolves the TPI Turkey LLCs.

 

3.

TPI US contributes TPI Turkey 1 and TPI Turkey 2 to TPI China, LLC.

 

4.

TPI China, LLC, contributes TPI Turkey 1 and TPI Turkey 2 to TPI Swiss HoldCo.

Mexican Operating Companies

 

1.

TPI Mexico, LLC, TPI Mexico III, LLC and TPI Mexico V, LLC (together, the
"Majority TPI Mexico LLCs") contribute their 99.8 percent interests in TPI
Composites, S. de R.L. de C.V.("TPI IMMEX I"), TPI Composites Services, S. de
R.L. de C.V. ("TPI IMMEX II"), and TPI Composites II, S. de R.L. de C.V.("TPI
IMMEX III") to TPI Holdings Mexico, LLC (“TPI Mexico Holdco”).

 

 

2.

TPI Mexico Holdco reincorporates as a Mexican entity.

 

See attached corporate subsidiary chart for post-restructuring corporate
subsidiary structure.

 




3

ACTIVE/94653893.4

--------------------------------------------------------------------------------

[g20180503203237595623.jpg] 


4

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

SCHEDULE 6.05

 

EXISTING INVESTMENTS

 

 

Refer to Schedule 6.03(a).

 

TPI, Inc. holds a 50% ownership interest in a joint venture, Armored Chariots
LLC. Plasan Holdings USA Inc. holds the other 50% of Armored Chariots LLC.

 

Below are the equity investments made by Loan Parties in the following
subsidiaries that are not Loan Parties, with the owning entity (Loan Party)
listed at the far left:

 

 

TPI Composites (Taicang) Company Limited

TPI Kompozit Kanat Sanayi Ve Ticaret A.S.

TPI Kompozit Kanat 2 Uretim Sanayi Ve Ticaret Limited Sirketi

TPI-Composites S. De R.L. De C.V.

TPI Composites Services S. De R.L. De C.V.

TPI China, LLC

$15,715,000 (100%)

-

-

-

-

TPI Turkey, LLC

-

$41,164,732 (98.88%)

-

-

-

TPI Turkey II, LLC

-

$233,134 (0.56%)

-

-

-

TPI Turkey III, LLC

-

$233,134 (0.56%)

-

-

-

TPI Turkey Izbas, LLC

-

-

$5,450,000

(100%)

-

-

TPI Mexico, LLC

-

-

-

$7,006,894 (99.8%)

-

TPI Mexico II, LLC

-

-

-

$14,042 (0.2%)

-

TPI Mexico III, LLC

-

-

-

-

$2,655 (99.8%)

TPI Mexico IV, LLC

-

-

-

-

$5 (0.2%)

Total

$15,715,000

$41,631,000

$5,450,000

$7,020,936

$2,660

 

 

Below are the intercompany loans among the following subsidiaries, with the
lending entity listed at the left:

 

Lender

Borrower

Balance as of 3/31/2018

TPI Composites (Taicang) Company, Limited

TPI Mexico, LLC

$4,265,866

TPI Composites (Taicang) Company, Limited

TPI Kompozit Kanat 2 Uretim Sanayi Ve Ticaret Limited Sirketi

$5,302,415

 

 

5

ACTIVE/94653893.4

--------------------------------------------------------------------------------

Anticipated Investments

 

Iowa Plant 2: a new U.S. manufacturing facility in Newton, Iowa that the
Borrower will open in the first half of 2018.  This plant will provide capacity
to Proterra for up to 3,350 Catalyst zero-emission electric bus bodies over the
five-year term of an executed supply agreement. Anticipated investment is $8.0
to $10.0 million.

Mexico Plant 4: construction of an 48,000 m2 manufacturing hub on a 13-hectare
site.  The plant is scheduled to open late in the first half of 2018 with four
lines producing the Vestas V136 blade. Anticipated total investment is $40 to
$42 million, including capital investment that will be financed with up to $15
million of equipment lease financing from Banc of America Leasing & Capital, LLC
(see Schedule 6.01).

Yangzhou: construction of an 80,000 m2 manufacturing hub on a 20-hectare
site.  In addition to blades, the manufacturing complex will also be capable of
producing precision molding and assembly systems. The plant is scheduled to open
in the first half of 2019 with four lines producing the Vestas V150-4.2 MW
blade. Anticipated investment is $30 to $33 million.




6

ACTIVE/94653893.4

--------------------------------------------------------------------------------

SCHEDULE 6.07

 

TRANSACTIONS WITH AFFILIATES

 

Certain of the Borrower’s domestic subsidiaries that are the contracting parties
to supply agreements with the Borrower’s wind turbine OEM customers have entered
into intercompany contract manufacturing agreements with certain of the
Borrower’s foreign operating subsidiaries pursuant to which the foreign
operating subsidiaries to provide contract manufacturing services and products
to the domestic subsidiaries on a cost-plus pricing basis.  In addition, certain
of the Borrower’s domestic subsidiaries license certain manufacturing process
intellectual property and provide corporate services to the Borrower’s foreign
operating subsidiaries in exchange for agreed upon amounts. 

 

Refer to Schedule 6.05.




7

ACTIVE/94653893.4

--------------------------------------------------------------------------------

SCHEDULE 6.09

 

EXISTING RESTRICTIONS

 

Certain subsidiaries of the Borrower are limited in their ability to declare
dividends without first meeting statutory restrictions of the People’s Republic
of China, including retained earnings as determined under Chinese-statutory
accounting requirements. Until 50% ($11.6 million) of registered capital is
contributed to a surplus reserve, the Borrower’s Chinese operations can only pay
dividends equal to 90% of after-tax profits (10% must be contributed to the
surplus reserve). Once the surplus reserve fund requirement is met, the Borrower
pay dividends equal to 100% of after-tax profit assuming other conditions are
met. At December 31, 2017, the amount of the surplus reserve fund was
$5.6 million

 

Dividend distributions from the Borrower’s foreign subsidiaries may be subject
to local country withholding taxes. The Borrower may be limited in its ability
to reduce its US tax liability with the offsetting foreign tax credit from such
withholding taxes in the same year as when such withholding taxes are incurred.




8

ACTIVE/94653893.4

--------------------------------------------------------------------------------

SCHEDULE 6.11(a)

 

EXISTING SALE AND LEASEBACK TRANSACTIONS

 

 

The equipment lease financing designated with an asterisk “*” in Schedule 6.05,
for equipment located and utilized in one of the Borrower’s Mexico plants, is
structured as a sale and leaseback transaction.

 

Company

Lender

Value

(in 000’s)

Type

Outstanding Principal Balance as of
3/31/2018

($ in 000's)

TPI Mexico, LLC

Varilease Finance, Inc. and its assignees (capital lease)

$12,000

Lease Financing

$6,399

 

 




 

9

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.

Assignor:        

2.

Assignee:        
[and is an Affiliate/Approved Fund of [identify Lender]2]

3.

Borrower(s):TPI Composites, Inc.

4.

Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.

Credit Agreement:   The Credit Agreement dated as of April 6, 2018 among TPI
Composites, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

2 

Select as applicable.

ACTIVE/94653893.4

--------------------------------------------------------------------------------

6.

Assigned Interest:

Aggregate Amount of
Revolving Commitment/Loans for
all Lenders

Amount of Revolving Commitment/Loans
Assigned

Percentage
Assigned of
Revolving Commitment/Loans3

$

$

%

$

$

%

$

$

%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By

 

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

ACTIVE/94653893.4

--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent [and an Issuing Bank and Swingline Lender]4

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

 

[OTHER ISSUING BANKS]5

 

 

 

[Consented to:]6

 

 

 

TPI COMPOSITES, INC.

 

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

 

 

 

4 

To be added only if the consent of the Issuing Banks and/or the Swingline Lender
is required by the terms of the Credit Agreement.

5 

To be added only if the consent of the Issuing Banks is required by the terms of
the Credit Agreement.

6 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

3

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any arranger of the credit facilities
evidenced by the Credit Agreement or any other Lender and their respective
Related Parties, and (v)  attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, any
arranger of the credit facilities evidenced by the Credit Agreement, the
Assignor or any other Lender and their respective Related Parties, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

ACTIVE/94653893.4

--------------------------------------------------------------------------------

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

2

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

EXHIBIT B

LIST OF CLOSING DOCUMENTS

TPI COMPOSITES, INC.

CREDIT FACILITIES

April 6, 2018

LIST OF CLOSING DOCUMENTS7

A.LOAN DOCUMENTS

1.

Credit Agreement (the “Credit Agreement”), among TPI Composites, Inc., a
Delaware corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an aggregate principal amount of $150,000,000.

SCHEDULES

Schedule 2.01A

--

Revolving Commitments

Schedule 2.01B

--

Letter of Credit Commitments

Schedule 2.06

--

Existing Letters of Credit

Schedule 3.01

Schedule 3.06(a)

Schedule 3.06(b)

--

--

--

Existing Subsidiaries

Existing Litigation
Existing Environmental Matters

Schedule 6.01

--

Existing Indebtedness

Schedule 6.02

Schedule 6.03(a)

--

--

Existing Liens

Existing Transactions

Schedule 6.05

Schedule 6.08

Schedule 6.09

Schedule 6.11(a)

--

--

--

--

Existing Investments

Transactions with Affiliates

Existing Restrictions

Existing Sale and Leaseback Transactions

 

 

7 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement.  Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.

ACTIVE/94653893.4

--------------------------------------------------------------------------------

EXHIBITS

Exhibit A

--

Form of Assignment and Assumption

Exhibit B

--

List of Closing Documents

Exhibit C-1

--

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit C-2

--

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit C-3

--

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit C-4

--

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit D-1

--

Form of Borrowing Request

Exhibit D-2

--

Form of Interest Election Request

Exhibit E

--

Form of Note

 

2.

Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

3.

Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

4.

Pledge and Security Agreement executed by the Loan Parties in favor of the
Administrative Agent, together with pledged instruments and allonges, stock
certificates, stock powers executed in blank, pledge instructions and
acknowledgments, as appropriate.

Exhibit A

--

Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations

Exhibit B

--

Patents, Copyrights and Trademarks Protected under Federal Law

Exhibit C

--

Legal Description, County and Street Address of Property on which Fixtures are
located

Exhibit D

--

List of Instruments, Pledged Securities and other Investment Property

Exhibit E

--

UCC Financing Statement Filing Locations

Exhibit F

--

Commercial Tort Claims

Exhibit G

--

Grantors

Exhibit H

--

Deposit Accounts; Securities Accounts

Exhibit I

--

Amendment

 

5.

Confirmatory Grant of Security Interest in United States Patents made by certain
of the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties.

Schedule A    –    Registered Patents; Patent Applications; Other Patents

6.

Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

2

ACTIVE/94653893.4

--------------------------------------------------------------------------------

Schedule A    –    Registered Trademarks; Trademark and Service Mark
Applications; Other Trademarks

7.

Confirmatory Grant of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

Schedule A    –    Registered Copyrights; Copyright Applications; Other
Copyrights

8.

Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the Borrower and the
Subsidiary Guarantors and (y) additional insured with respect to the liability
insurance policies of the Borrower and the Subsidiary Guarantors.

 

B.UCC DOCUMENTS

9.

UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

10.

UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

C.CORPORATE DOCUMENTS

11.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying in such person’s capacity as the Secretary or Assistant Secretary of
such Loan Party and not in his or her individual capacity (i) that there have
been no changes in the Certificate of Incorporation or other charter document of
such Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors, other governing body
or the members of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit  under
the Credit Agreement.

12.

Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

3

ACTIVE/94653893.4

--------------------------------------------------------------------------------

D.OPINIONS

13.

Opinion of Goodwin Procter LLP, counsel for the Loan Parties.

E.CLOSING CERTIFICATES AND MISCELLANEOUS

14.

A Certificate dated as of the Effective Date and signed by a Responsible Officer
of the Borrower certifying that the conditions specified in Section 4.02(a) and
(b) of the Credit Agreement have been satisfied.

15.

A Certificate of a Financial Officer of the Borrower in form and substance
satisfactory to the Administrative Agent certifying that, after giving effect to
the Transactions, the Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.

16.

Payoff documentation providing evidence satisfactory to the Administrative Agent
that the credit facility evidenced by the Existing Credit Agreement has been
terminated and cancelled (along with all of the agreements, documents and
instruments delivered in connection therewith) and all Indebtedness owing
thereunder has been repaid and any and all liens thereunder have been
terminated.

F.POST-CLOSING DOCUMENTS

17.

Insurance endorsements evidencing the Borrower’s compliance with the covenants
set forth in Section 5.09(f) of the Credit Agreement.

18.

Foreign pledge agreements and related instruments and legal opinions, in each
case, reasonably satisfactory to the Administrative Agent, evidencing the
Borrower’s compliance with the covenants set forth in Section 5.09(b) of the
Credit Agreement.

 

 

4

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

EXHIBIT C-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TPI Composites, Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:______________________________________

Name:

Title:

Date: __________, 20[__]

 

 

 

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

EXHIBIT C-2

[FORM oF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TPI Composites, Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:______________________________________

Name:

Title:

Date: __________, 20[__]

 

 

 

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

EXHIBIT C-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TPI Composites, Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:______________________________________

Name:

Title:

Date: __________, 20[__]

 

 

 

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

EXHIBIT C-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TPI Composites, Inc. (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:______________________________________

Name:

Title:

Date: __________, 20[__]

 

 

 

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

EXHIBIT D-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

[10 South Dearborn
Chicago, Illinois 60603
Attention: Nanette Wilson
Facsimile: (844)490-5665]8

With a copy to:

560 Mission Street
19th Floor
San Francisco, California 94105
Attention: Alex Rogin
Facsimile: (415) 315-5722

Re:  TPI Composites, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among TPI Composites, Inc. (the “Borrower”),
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:

1.Aggregate principal amount of Borrowing:9  __________

2.Date of Borrowing (which shall be a Business Day):  __________

3.Type of Borrowing (ABR or Eurocurrency):  __________

4.Interest Period and the last day thereof (if a Eurocurrency
Borrowing):10  __________

5.Agreed Currency:  _________________

6.

Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:  __________

[Signature Page Follows]

 

 

 

8 

If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

9 

Not less than applicable amounts specified in Section 2.02(c).

10 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

ACTIVE/94653893.4

--------------------------------------------------------------------------------

 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]11 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

TPI COMPOSITES, INC.,

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

11 

To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------

 

EXHIBIT D-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

[10 South Dearborn
Chicago, Illinois 60603
Attention: Nanette Wilson
Facsimile: (844)490-5665]12

Re:  TPI Composites, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of April 6, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among TPI Composites, Inc. (the “Borrower”),
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such [conversion][continuation] requested hereby:

1.

List date, Type, principal amount, Agreed Currency, and Interest Period (if
applicable) of existing Borrowing:  __________

2.

Aggregate principal amount of resulting Borrowing:  __________

3.

Effective date of interest election (which shall be a Business Day):  __________

4.

Type of Borrowing (ABR or Eurocurrency):  __________

5.

Interest Period and the last day thereof (if a Eurocurrency
Borrowing):13  __________

6.

Agreed Currency: _______________

[Signature Page Follows]

 

 

 

12 

If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

13 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

 

 

Very truly yours,

TPI COMPOSITES, INC.,

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT E

[FORM OF]

NOTE

April 6, 2018

FOR VALUE RECEIVED, the undersigned, TPI COMPOSITES, INC., a [___________] (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF LENDER] (the
“Lender”) the aggregate unpaid Dollar Amount of all Loans made by the Lender to
the Borrower pursuant to the “Credit Agreement” (as defined below) on the
Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement.  Interest hereunder is due and payable at such times and
on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of April 6, 2018 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

This Note is secured by the Collateral Documents.  Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.  Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns.  The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns.  The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

*****

 

 



--------------------------------------------------------------------------------

 

 

TPI COMPOSITES, INC.,

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

Date

Amount of Loan

Type of Loan Currency

Interest Period/Rate

Amount of Principal Paid or Prepaid

Unpaid Principal Balance

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

